Exhibit 10.1
 
 


SETTLEMENT AND LICENSE AGREEMENT






among






Biogen Swiss Manufacturing GmbH,






Biogen International Holding Ltd.,






Forward Pharma A/S






and






Each of the Parties Listed on Appendix I






Dated as of January 17, 2017
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS




ARTICLE I


Agreed Terms


SECTION 1.01.
Definitions
2
SECTION 1.02.
Index of Defined Terms
10



ARTICLE II


Covenants


SECTION 2.01.
Release of Claims, Dismissal of Claims and Covenant Not To Sue
14
SECTION 2.02.
Intellectual Property Challenge or Contestation
16
SECTION 2.03.
Transfers of Intellectual Property; Liens
16
SECTION 2.04.
Access to Information; Confidentiality; Notification
17
SECTION 2.05.
Commercially Reasonable Efforts; Notification
18
SECTION 2.06.
Public Announcements
21
SECTION 2.07.
No Frustration
21
SECTION 2.08.
Existence
21
SECTION 2.09.
Solvency
22
SECTION 2.10.
TUPE Regulations; Indemnification
23
SECTION 2.11.
Specified Actions
23
SECTION 2.12.
Joinder
23
SECTION 2.13.
Ixchel
24
SECTION 2.14.
Shareholder Litigation
24



ARTICLE III


Licenses and Related Rights


SECTION 3.01.
Co-Exclusive U.S. License
24
SECTION 3.02.
Exclusive U.S. License
25
SECTION 3.03.
Exclusive Worldwide (other than U.S.) License
26
SECTION 3.04.
Restrictions on Transfer
26
SECTION 3.05.
Use Through Affiliates
26
SECTION 3.06.
U.S. Purchase Option
26
SECTION 3.07.
Designated Countries Purchase Option
28



ARTICLE IV


Payment


SECTION 4.01.
Upfront Fee
30
SECTION 4.02.
U.S. Royalty
30

 
 

--------------------------------------------------------------------------------

 
SECTION 4.03.
Worldwide (other than U.S.) Royalties
32
SECTION 4.04.
Form of Payment
34
SECTION 4.05.
Late Penalties
34
SECTION 4.06.
Taxes
34
SECTION 4.07.
Audit Rights
36



ARTICLE V


Maintenance, Prosecution and Litigation


SECTION 5.01.
Submitting Agreement to PTAB
37
SECTION 5.02.
IP Advisory Committee
37
SECTION 5.03.
Licensor Maintenance, Prosecution and Litigation
38
SECTION 5.04.
Licensee Maintenance, Prosecution and Litigation
39



ARTICLE VI


Conditions Precedent


SECTION 6.01.
 Conditions for the Benefit of Each Party
42
SECTION 6.02.
 Frustration of Conditions to Effectiveness
42



ARTICLE VII


Representations and Warranties


SECTION 7.01.
 Representations and Warranties Regarding Licensor
42
SECTION 7.02.
 Representations and Warranties Regarding the Additional Parties
48
SECTION 7.03.
 Representations and Warranties Regarding Licensee
49
SECTION 7.04.
 No Additional Representations
49



ARTICLE VIII


General Provisions


SECTION 8.01.
 Amendment; Extension; Waiver
50
SECTION 8.02.
 Survival of Covenants, Agreements, Representations, Warranties, Obligations and
Undertakings
50
SECTION 8.03.
 Notices
50
SECTION 8.04.
 Interpretation
52
SECTION 8.05.
 Counterparts
53
SECTION 8.06.
 Severability
53
SECTION 8.07.
 Entire Agreement; Third-Party Beneficiaries; No Other Representations or
Warranties
53
SECTION 8.08.
 GOVERNING LAW
54
SECTION 8.09.
 Assignment
54
SECTION 8.10.
 Dispute Resolution
55

 
 

--------------------------------------------------------------------------------

 
SECTION 8.11.
 Authorized Agent
57
SECTION 8.12.
 Specific Enforcement
57
SECTION 8.13.
 Indirect Damages
58
SECTION 8.14.
 WAIVER OF JURY TRIAL
58
SECTION 8.15.
 Rights in Bankruptcy
58
SECTION 8.16.
 Further Assurances
60
SECTION 8.17.
 Costs
60
SECTION 8.18.
 Independent Contractors
60
SECTION 8.19.
 Representative of Additional Parties
60
SECTION 8.20.
 Set Off
60





APPENDICES


Appendix A – Scheduled Patents and Patent Applications and Scheduled Trademark
Rights
Appendix B – Licensed Intellectual Property Contracts
Appendix C – List of Non-Affiliates
Appendix D – Specified Actions
Appendix E – Draft Joint Submission of Agreement
Appendix F – Aditech Addendum
Appendix G – Schedule of Permitted Liens
Appendix H – Scheduled Employment Matters
Appendix I – Additional Parties
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
SETTLEMENT AND LICENSE AGREEMENT (this “Agreement”) dated as of the Agreement
Date (as defined below), among each of the following Parties:


Biogen Swiss Manufacturing GmbH, organized and existing under the Laws of
Switzerland, having its principal place of business at Landys & Gyr Strasse 3,
6300 Zug, Switzerland  (“U.S. Licensee”);


Biogen International Holding Ltd., organized and existing under the Laws of
Bermuda, having its registered office at 22 Victoria Court, Hamilton, Bermuda
(“Designated Countries Licensee” and together with the U.S. Licensee,
“Licensee”);


Forward Pharma A/S, organized and existing under the Laws of Denmark, having its
principal place of business at Østergade 24A, 1100 Copenhagen K, Denmark
(“Licensor”); and


Each of the parties Listed on Appendix I (the “Additional Parties”) (each of the
foregoing, a “Party” and collectively, the “Parties” hereunder).


RECITALS


WHEREAS Biogen Inc. (“Biogen”) and/or its Affiliates and Licensor are engaged in
the following disputes, inter alia: (i) the Interference Proceeding (as defined
below); (ii) the European Opposition Proceeding (as defined below); (iii) the
opposition Licensor has filed against Biogen’s Affiliate Biogen MA Inc.’s
European patent EP 2 137 537 (Application No. 8 725 256.5) at the European
Patent Office; and (iv) the suits Licensor has filed in Germany under European
patent EP 2 801 355 (Application No. 20140172398) and German Utility Model
DE202005002112U1 against Biogen and/or its Affiliates;


WHEREAS Licensor and Licensee desire to reduce the expense and uncertainty of
litigating their claims and have determined to resolve their disputes as set
forth in this Agreement, including permitting the USPTO (as defined below) and
the U.S. Court of Appeals for the Federal Circuit, as applicable, to make a
determination of the Interference Proceeding to ensure that the applicable
patentability and priority decisions are made according to U.S. Law and the
European Patent Office and the Technical Board of Appeal and/or the Enlarged
Board of Appeal, as applicable, to make a determination of the European
Opposition Proceeding (as defined below) to ensure that the applicable
patentability decisions are made according to European Union law;


WHEREAS Licensor and the Additional Parties wish to grant, and Licensee wishes
to accept, the releases and the licenses to certain Intellectual Property (as
defined below) granted herein;


WHEREAS, as of the Agreement Date (as defined below), the Boards of Directors of
Licensee have approved this Agreement and the Transactions (as defined below),
including the Licenses (as defined below), on the terms and subject to the
conditions set forth in this Agreement;
 
 
1

--------------------------------------------------------------------------------

 
WHEREAS, as of the Agreement Date, the respective Boards of Directors (or
similar governing  bodies) of the Additional Parties have approved this
Agreement and the Transactions (as defined below), including the Licenses (as
defined below), on the terms and subject to the conditions set forth in this
Agreement;


WHEREAS, as of the Effective Date (as defined below) at a duly called and
convened Licensor Shareholders’ Meeting (as defined below), Licensor obtained
Licensor Shareholder Approval (as defined below); and


WHEREAS, as a condition and inducement to Licensee’s willingness to enter into
this Agreement, certain shareholders of Licensor (the “Specified Shareholders”)
entered into a shareholders commitment agreement (the “Shareholders Commitment
Agreement”) in connection with the Transactions;


NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
sufficiency and receipt of which are hereby acknowledged, without admitting any
liability on any claim or counterclaim asserted in any Litigation or any other
wrongdoing whatsoever, the Parties, intending to be legally bound hereby, agree
as follows:


ARTICLE I


Agreed Terms


SECTION 1.01.  Definitions.


“Aditech Addendum” means the form of addendum between Licensor on the one hand
and Aditech Pharma AG (“Aditech”) on the other hand, attached hereto as Appendix
F, to which Licensee and each of its Affiliates shall be third party
beneficiaries.


“Aditech Letter Agreement” means the letter agreement, dated as of the Agreement
Date, between Licensor on the one hand and Aditech on the other hand.


“Affiliate” of any Person means another Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first Person.  For purposes of this definition,
“control” (including the terms “controlled by” and “under common control with”),
with respect to the relationship between or among two or more Persons, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the affairs or management of a Person, whether through the
ownership of shares of share capital or other equity or voting interests, by
Contract or otherwise, including the ownership, directly or indirectly, of
shares of share capital or other equity or voting interests having the power to
elect a majority of the board of directors or comparable body governing the
affairs of such Person.  Such other Person shall be deemed to be an Affiliate
only so long as such control exists.  Notwithstanding the foregoing, none of (i)
any entity not controlled by either Mr. Florian Schönharting or Licensor and
(ii) any entity (or such entity’s controlled Affiliates) listed on Appendix C,
shall be an Affiliate of Licensor or of any Additional Party, or of any Licensor
Releasing Party for purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
“Agreement Date” shall mean January 17, 2017.


“ANDA” means an abbreviated new drug application filed with the FDA, pursuant to
its rules and regulations (or any equivalent or replacement mechanism).


“API” means an active pharmaceutical ingredient.


“Authorized Generic” means a generic product indicated for the treatment of a
human for multiple sclerosis that is therapeutically equivalent to, and
substitutable for an Infringing Product  by orally administering dimethyl
fumarate, wherein the therapeutically effective amount of dimethyl fumarate is
480 mg per day, that is (a) sold by or on behalf of Licensee or any of
Licensee’s Affiliates, or its or their respective sublicensees, or (b)
authorized by Licensee or any of Licensee’s Affiliates or its or their
respective sublicensees by license, covenant not to sue, settlement agreement,
release or by any other arrangement or means (including with respect to ANDA
filers) (i) for distribution in the U.S. under New Drug Application No. 204063
and/or any and all amendments or supplements thereto; or (ii) for distribution
in a Designated Country.


“Business Day” means any day except a Saturday, a Sunday or other day on which
the banks in the City of New York or Denmark are authorized or required by Law
to be closed.


“Combination Products” means the Designated Country Combination Products and the
U.S. Combination Products.


“Companies Act” means the Danish Act on Public and Private Limited Companies, as
amended from time to time (Selskabsloven).


“Confidential Intellectual Property Information” means any  Intellectual
Property, information or data, in each case that is (i) confidential, (ii)
related to or referencing the subject matter of the Licensed Intellectual
Property, (iii) not protected by the attorney client privilege or work product
immunity and (iv) not generally known, including any know-how, unpublished
research, unpatented inventions, scientific or technical data, including all
related ideas, concepts, methods, inventions, discoveries, data, formulae,
processes, techniques, specifications, trade secrets and like technical
information of a confidential nature in whatever form held, such as paper,
electronically stored data, magnetic media film and microfilm and any material
communications with or from any Third Parties.


“Contract” means any contract, agreement, deed, lease or similar instrument, and
any legally binding obligation, commitment, arrangement or understanding,
whether written or oral.


“Designated Countries” means every country in the world other than the United
States.


“Designated Countries License Term” means the period beginning upon the date
Licensor receives the Designated Countries Upfront Fee and continuing
perpetually.
 
 
3

--------------------------------------------------------------------------------

 
“Designated Countries Royalty Term” means the period beginning upon the date
Licensor receives the Designated Countries Upfront Fee and ending on the
expiration of the last to expire (or be invalidated in entirety by a final court
ruling, from which no appeal can be taken or is timely taken) of the Patents (a)
included in the Licensed Intellectual Property and (b) owned, registered or
otherwise protected or enjoyable under the Laws of the Designated Countries.


“Designated Countries Upfront Fee” means an amount equal to USD$207,750,000.


“Designated Country Combination Product” means any fixed dose Designated Country
Infringing Product that incorporates more than one API, at least one of which is
not recited in a claim of a Patent included in the Designated Countries Licensed
Intellectual Property, and has a duly authorized and valid marketing
authorization.


“Designated Countries Royalty Consideration” has the meaning set forth in
Section 4.03.


“Designated Country Generic Equivalent” means any product used, sold, offered
for sale or imported in a Designated Country that is (a) both bioequivalent and
therapeutically equivalent to, and substitutable for, an Infringing Product in
such Designated Country, (b) not an Authorized Generic and (c) indicated for the
treatment of multiple sclerosis.


“Designated Country Infringing Product” has the meaning set forth in
Section 4.03.


 “Effective Date” shall mean the date on which all Countersignatures (as defined
in the Letter Agreement) have been released from escrow pursuant to and in
accordance with the terms of the Letter Agreement.


 “European Opposition Proceeding” means the Opposition against Licensor’s
European patent EP 2801355 (Application No. 14172398.1) at the European Patent
Office, including any appeals therefrom to the Technical Board of Appeal and/or
the Enlarged Board of Appeal.


“Exclusive U.S. License Consideration” means one hundred thousand U.S. Dollars
(USD$100,000).


“FDA” means the Food and Drug Administration of the United States, including any
successor agency thereto.


“GAAP” means U.S. generally accepted accounting principles, consistently
applied.


“Governmental Entity” means (i) any legislative, judicial or administrative
authority, including any federal, state, local or foreign government (including,
in each case, any self-regulatory organization), (ii) any court of competent
jurisdiction, administrative agency or commission or other governmental
authority or instrumentality, domestic or foreign or (iii) any officials of any
of the entities set forth in subclauses (i) or (ii).
 
 
4

--------------------------------------------------------------------------------

 
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.


“Infringed Claim” means (i) any extant claim of a Relevant Patent or (ii) any
extant claim of a Patent included in the Licensed Intellectual Property, that,
in each case, but for the rights granted pursuant to this Agreement, would be
infringed by the making, using, sale, offering for sale, importation,
exportation or supply of a product indicated for the treatment of multiple
sclerosis having dimethyl fumarate as an API.


“Infringing Products” means the Designated Country Infringing Products and the
U.S. Infringing Products.


“Intellectual Property” means (i) all Patents; (ii) any and all trademark rights
in “FP-187”, including those trademark rights listed in Appendix A, together
with all goodwill associated therewith (including all translations, adaptations,
derivations and combinations of the foregoing); (iii) copyrights and
copyrightable works; (iv) registrations, applications, renewals, reissues,
continuations, continuations in part, divisions, revisions, extensions or
reexaminations for any of the items set forth in clause (i), (ii) or (iii); (v)
any Licensor proprietary computer software; and (vi) trade secrets, confidential
information, know-how, regulatory, market and data clearance or exclusivity
information (including with respect to regulatory filings relating to
investigational or approved medicines), drug master files, clinical data,
models, assays, testing data and the like, in each of the foregoing clauses (i)
through (vi), in any jurisdiction in the world, relating to the treatment of any
human disease or condition, and in each of the foregoing clauses (ii), (iii),
(iv), (v), and (vi) , only to the extent used or planned by Licensor for use in
connection with dimethyl fumarate; provided that Intellectual Property shall not
include any voicemails, or any emails that have been or will be deleted in
accordance with the owner’s retention policies in effect prior to the Agreement
Date.


“Interference Proceeding” means the interference proceeding at the Patent Trial
and Appeal Board of the USPTO (the “PTAB”) having the caption: Biogen MA Inc. v.
Forward Pharma A/S, Interference 106,023 (PTAB Declared Apr. 13, 2015),
including any appeals therefrom to the Federal Circuit (including any en banc
review).


“Laws” means, collectively, any applicable statute, law, ordinance, decree,
order, rule, regulation, treaty, principle of common law, directive, resolution,
code, stock exchange rule, judgment, ruling, injunction or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity.


“Letter Agreement” means the letter agreement, dated as of the Agreement Date,
between Licensor and Licensee.


“Licensed Intellectual Property” means all Intellectual Property anywhere in the
Territory owned or controlled by Licensor, any of Licensor’s controlled
Affiliates or, with respect to Relevant Patents and related Intellectual
Property only,  the Additional Parties or under which Licensor, any of
Licensor’s controlled Affiliates or the Additional Parties has the right to
grant a license, as of the Agreement Date, and any Intellectual Property issuing
from, based on, relating back to or claiming priority to any of the foregoing,
including all such foregoing Intellectual Property (a) related to the treatment
of any human disease or condition using dimethyl fumarate; (b) related to
Licensor’s FP-187 product, including any and all Patents, Confidential
Intellectual Property Information, regulatory exclusivity (including any period
of data or marketing exclusivity) or regulatory clearance related thereto and
all other Intellectual Property rights related to Licensor’s FP-187 product, (c)
relating to the manufacture, formulation, method or means of delivery or
administration of any therapeutic product for the treatment of any human disease
or condition using dimethyl fumarate  and (d) included in Appendix A hereto.
 
 
5

--------------------------------------------------------------------------------

 
“Licensed Intellectual Property Rights” means any and all statutory and common
law rights throughout the Territory in the Licensed Intellectual Property.


“Licensed Patents” means the Patents included in the Licensed Intellectual
Property.


“Licensed Product” means any product made, used, sold, offered for sale or
imported by or on behalf of Licensee, any of Licensee’s Affiliates or any of its
or their respective sub-licensees and indicated for the treatment of multiple
sclerosis that includes as an API a fumaric acid ester such as, by way of
nonlimiting example, dimethyl fumarate or monomethyl fumarate.  For clarity, and
by way of nonlimiting example, Licensed Product includes Tecfidera and any
Authorized Generic.


“License Term” means, collectively, the U.S. License Term and the Designated
Countries License Term.


“Licenses” means the Co-Exclusive U.S. License, the Exclusive U.S. License and
the Exclusive Designated Countries License.


“Licensor Articles” means the articles of association of Licensor as amended
from time to time.


“Licensor Ordinary Shares” means the ordinary shares of Licensor, nominal value
0.10 DKK per share.


“Lien” means any lease, license, mortgage, deed of trust, pledge, lien, charge,
hypothecation, option to purchase or otherwise acquire any interest, right of
first refusal or offer or security interest, or any encumbrance created by any
act of, or Contract entered into by, Licensor or any of its controlled
Affiliates, of any kind or nature whatsoever, provided that none of (i) the
Interference Proceeding, (ii) the European Opposition Proceeding or (iii) the
Litigation involving Licensor’s European patent EP 2 801 355 (Application No.
20140172398)) shall be considered a “Lien”.


“Litigation” means any demand, suit, claim, counterclaim, action, cause of
action, administrative action, arbitration, investigation, assessment or
proceeding of any kind including any opposition proceeding.
 
 
6

--------------------------------------------------------------------------------

 
“Net Sales” means the gross amount invoiced by Licensee, its Affiliates or
sublicensees for the sale or other disposition of an Infringing Product in a
country to Third Parties (including distributors, wholesalers and end-users),
less the following deductions (such deductions, collectively, “Sales Returns and
Allowances”):


(a) sales returns and allowances actually paid, granted or accrued on Infringing
Products, including trade, quantity, prompt pay and cash discounts and any other
adjustments, including those granted on account of price adjustments or billing
errors;


(b) credits or allowances given or made for rejection, recall, return or wastage
replacement of, and for uncollectible amounts on, Infringing Products or for
rebates or retroactive price reductions (including Medicare, Medicaid, managed
care and similar types of rebates and chargebacks);


(c) taxes, duties or other governmental charges levied on or measured by the
billing amount for Infringing Products, as adjusted for rebates and refunds,
including pharmaceutical excise taxes (such as those imposed on an Infringing
Product by the United States Patient Protection and Affordable Care Act of 2010
and other comparable laws), but which shall not include any tax, duty, or other
charge imposed on or measured by net income (however denominated) or any
franchise taxes, branch profits taxes, or similar tax;


(d) charges for freight, customs and insurance directly related to the
distribution of Infringing Products and wholesaler and distributor
administration fees; and


(e) other future similar deductions, taken in the ordinary course of business
and in accordance with applicable accounting standards and Licensee’s standard
practices.


Net Sales shall not be imputed to transfers of Infringing Products without
consideration or for nominal consideration for use in any clinical trial, or for
any charitable, compassionate use or indigent patient program purpose where
Infringing Products are sold or provided.  For the avoidance of doubt, in the
case of any transfer of any Infringing Product between or among Licensee and its
Affiliates or sublicensees for resale, Net Sales shall be determined based only
on the sale made by such Affiliate or sublicensee to a Third Party.


Notwithstanding the foregoing, in the event an Infringing Product is sold in a
country as a component of a bona fide fixed dose Combination Product, Net Sales
shall be calculated by multiplying the Net Sales of the Combination Product
(calculated in the same manner as set forth above as if the Combination Product
were an Infringing Product) in such country by the quotient m/n, where m equals
the number of APIs in such Combination Product that would infringe a Patent
included in the Licensed Intellectual Property and n equals the total number of
APIs in such Combination Product.


“Patents” means all patents, patent applications, patent disclosures and
inventions, including any reissues, reexaminations, replacements, continuations,
continuations-in-part, divisionals, adjustments or extensions thereof or any
other periods of exclusivity that extend the patent term (statutory or
otherwise), including pediatric exclusivities and supplementary protection
certificates, in any jurisdiction in the world.
 
 
7

--------------------------------------------------------------------------------

 
“Patent Transfer Agreement” means the Patent Transfer Agreement between Aditech
Pharma AG and Forward Pharma A/S, dated as of May 4, 2010.


“Permitted Lien” means such Liens as are set forth in Appendix G.


“Person” means any individual, partnership, association, corporation, limited
liability company, trust, governmental authority or other legal person or legal
entity.


“Released Matters” means any and all claims, demands, damages, debts,
liabilities, obligations, costs, expenses (including attorneys’ and accountants’
fees and expenses), actions and causes of action of any nature whatsoever, both
at law and in equity, known or unknown, suspected or unsuspected, arising from
the beginning of time to the Effective Date, that any Licensee Releasing Party
or Licensor Releasing Party has as of the Effective Date, or at any time
previously had, relating to either the treatment of multiple sclerosis or
dimethyl fumarate, including Appeal T 1773/16-3.3.02 regarding the Opposition
against Licensee’s European patent EP 2 137 537 (Application No. 8 725 256.5) at
the European Patent Office, the Litigation involving Licensor’s European patent
EP 2 801 355 (Application No. 20140172398), the challenge to the validity of
Licensor’s German Utility Model DE202005002112U1 by Licensee and the Litigation
involving Licensor’s German Utility Model DE202005002112U1; provided that
Released Matters shall not include any of the foregoing to the extent relating
to or arising out of (i) the Interference Proceeding, (ii) the European
Opposition Proceeding (notwithstanding the inclusion in Released Matters of the
Litigation involving Licensor’s European patent EP 2 801 355 (Application No.
20140172398)) or (iii) any right, benefit or obligation of Licensor, the
Additional Parties or Licensee under this Agreement.


“Relevant Patent” means, on a country-by-country basis, any Patent rights in
force in such country that include at least one extant claim covering treatment
of a human for multiple sclerosis by orally administering dimethyl fumarate,
wherein the therapeutically effective amount of dimethyl fumarate is 480 mg per
day.


 “Royalty Consideration” means the Designated Countries Royalty Consideration
and the U.S. Royalty Consideration.


“Royalty Term” means the Designated Countries Royalty Term and the U.S. Royalty
Term.


“SEC” means the U.S. Securities and Exchange Commission, or any successor
Governmental Entity.


“Shareholder Meeting Materials” means, collectively, (a) the cover letter to the
Notice of Meeting to the shareholders; (b) the Notice of Meeting and Licensor’s
Board of Directors’ full proposal for adoption at the Licensor Shareholders’
Meeting, (c) information about the total number of shares and voting rights on
the date of the notice; (d) the documents to be presented at the general
meeting, including this Agreement and the Aditech Addendum, (e) the form to be
used for request for admission to the general meeting; and (f) the forms to be
used for voting by proxy or voting by correspondence.
 
 
8

--------------------------------------------------------------------------------

 
“Subsidiary” of any Person means any other Person, if any, (a) more than 50% of
whose outstanding shares of capital stock or other equity or voting securities
or interests representing the right to vote for the election of directors or
other managing authority of such other Person are, at the time of such
determination, owned or controlled, directly or indirectly, by such first
Person, but such other Person shall be deemed to be a Subsidiary only so long as
such ownership or control exists, or (b) which does not have outstanding shares
of capital stock or other equity or voting securities or interests with such
right to vote, as may be the case in a partnership, joint venture or
unincorporated association, but more than 50% of whose ownership interest
representing the right to make the decisions for such other Person is, at the
time of such determination, owned or controlled, directly or indirectly, by such
first Person, but such other Person shall be deemed to be a Subsidiary only so
long as such ownership or control exists.


“Tecfidera” means the product sold as of the Agreement Date by Licensee under
Licensee’s tradename and marketing authorization for its oral formulation of
dimethyl fumarate indicated for the treatment of multiple sclerosis at the
recommended dose of 480 mg/day associated with NDA No. 204063 and equivalent
approvals in Designated Countries.


“Territory” means, collectively, the United States and the Designated Countries.


“Third Party” means any Person other than any Party or its Affiliates.


“Transactions” means the transactions contemplated by this Agreement, including
the Licenses.


“TUPE Regulations” means the Danish Consolidation Act no. 710 of August 20,
2002, any other current or subsequent legislation based upon EU Directives
77/187 and 98/50 or any other applicable Law similar to any of the foregoing.


“United States” means all states and territories of the United States of
America.


“Upfront Fee” means the Designated Countries Upfront Fee and the U.S. Upfront
Fee.


“U.S. Combination Product” means any fixed dose U.S. Infringing Product that
incorporates one or more APIs, at least one of which is not recited in a claim
of a Patent included in the U.S. Licensed Intellectual Property and which is
regulated by the FDA as either (i) a fixed-combination prescription drug as
defined in  21 C.F.R. 300.5 (Fixed-combination prescription drugs for humans)
(or any equivalent or replacement regulation) or (ii) a Combination Product as
set forth in 21 CFR 3.2(e)(1) (or any equivalent or replacement definition).


“U.S. Generic Equivalent” means a product used, sold, offered for sale or
imported in the United States (a) that is approved by the FDA pursuant to an
ANDA filed under 21 U.S.C. §355(j) using New Drug Application No. 204063 as the
reference product and (b) that is not an Authorized Generic.
 
 
9

--------------------------------------------------------------------------------

 
“U.S. Infringing Product” has the meaning set forth in Section 4.02.


“U.S. License Term” means the period beginning upon the date Licensor receives
the U.S. Upfront Fee and continuing perpetually.


“U.S. Patents” means all Patents owned, registered or otherwise protected or
enjoyable under the laws of the United States.


“U.S. Royalty Consideration” has the meaning set forth in Section 4.02.


“U.S. Royalty Term” means the period beginning upon the date Licensor receives
the U.S. Upfront Fee and ending on the expiration of the last to expire (or be
invalidated in entirety by a final court ruling, from which no appeal can be
taken or is timely taken) of the U.S. Patents included in the Licensed
Intellectual Property.


“U.S. Upfront Fee” means an amount equal to USD$1,042,250,000.


“USPTO” means the United States Patent and Trademark Office.


SECTION 1.02.  Index of Defined Terms.


Term
Section
Additional Parties
Preamble
Additional Parties Authorized Agent
Section 8.11(b)
Additional Party Representative
Section 8.19(a)
Aditech
Section 1.01
Aditech Addendum
Section 1.01
Aditech Letter Agreement
Section 1.01
Affiliate
Section 1.01
Agents
Section 7.04
Agreement
Preamble
Agreement Date
Section 1.01
ANDA
Section 1.01

API
Section 1.01
Applicable Payer
Section 4.06(b)
Auditor
Section 4.07
Authorized Generic
Section 1.01
Bankruptcy Code
Section 8.15(a)
Biogen
Recitals
Burdensome Condition
Section 2.05(c)
Business Day
Section 1.01
Co-Exclusive
Section 3.01
Co-Exclusive U.S. License
Section 3.01

 
 
10

--------------------------------------------------------------------------------

 
Combination Products
Section 1.01
Companies Act
Section 1.01
Confidential Information
Section 2.04(b)
Confidential Intellectual Property Information
Section 1.01
Consent
Section 2.05(a)
Contract
Section 1.01
Designated Countries
Section 1.01
Designated Countries Acquisition Option
Section 3.07(a)
Designated Countries Acquisition Option Closing
Section 3.07(c)
Designated Countries Acquisition Option Closing Date
Section 3.07(c)
Designated Countries Acquisition Option Exercise Notice
Section 3.07(b)
Designated Countries License Term
Section 1.01
Designated Countries Licensed Intellectual Property
Section 3.03
Designated Countries Licensee
Preamble
Designated Countries Royalty Consideration
Section 4.03
Designated Countries Royalty Term
Section 1.01
Designated Countries Statement
Section 4.03(g)
Designated Countries Upfront Fee
Section 1.01
Designated Country Combination Product
Section 1.01
Designated Country Generic Entry Impact
Section 4.03(h)
Designated Country Generic Equivalent
Section 1.01
Designated Country Infringing Product
Section 4.03
Disclosing Parties
Section 2.04(b)
Disclosing Party
Section 2.04(b)
DOJ
Section 2.05(b)
Effective Date
Section 1.01
European Opposition Proceeding
Section 1.01
Exclusive Designated Countries License
Section 3.03
Exclusive U.S. License
Section 3.02(a)
Exclusive U.S. License Consideration
Section 1.01

Exclusive U.S. License Effective Date
Section 3.02(a)
Exclusive U.S. License Notice
Section 3.02(b)
FDA
Section 1.01
Filing Party
Section 8.15(a)
FTC
Section 2.05(b)
GAAP
Section 1.01
German Proceedings
Section 2.01(b)(ii)
Governmental Entity
Section 1.01
HSR Act
Section 1.01
Infringed Claim
Section 1.01

 
 
11

--------------------------------------------------------------------------------

 
Infringing Products
Section 1.01
Intellectual Property
Section 1.01
Interference Proceeding
Section 1.01
IP Advisory Committee
Section 5.02
JAMS
Section 8.10(c)
Laws
Section 1.01
Legal Restraints
Section 6.01(b)
Letter Agreement
Section 1.01
License Term
Section 1.01
Licensed Intellectual Property
Section 1.01
Licensed Intellectual Property Rights
Section 1.01
Licensed Patents
Section 1.01
Licensed Product
Section 1.01
Licensee
Preamble
Licensee Released Parties
Section 2.01(b)(i)
Licensee Releasing Parties
Section 2.01(c)
Licenses
Section 1.01
Licensor
Preamble
Licensor Articles
Section 1.01
Licensor Authorized Agent
Section 8.11(a)
Licensor Ordinary Shares
Section 1.01
Licensor Released Parties
Section 2.01(c)(i)
Licensor Releasing Parties
Section 2.01(b)
Licensor Shareholder Approval
Section 7.01(b)(iii)
Licensor Shareholders’ Meeting
Section 7.01(b)(iii)
Lien
Section 1.01
Litigation
Section 1.01
Net Sales
Section 1.01
Non-Filing Party
Section 8.15(a)
Notice
Section 8.03
Notice of Meeting
Section 7.01(b)(ii)
Order
Section 7.01(b)(iv)
Parties
Preamble
Party
Preamble

Patent Transfer Agreement
Section 1.01
Patents
Section 1.01
Permitted Lien
Section 1.01
Person
Section 1.01
PTAB
Section 1.01
Receiving Parties
Section 2.04(b)
Receiving Party
Section 2.04(b)
Released Matters
Section 1.01
Released Parties
Section 2.01(d)
Releasing Parties
Section 2.01(f)

 
 
12

--------------------------------------------------------------------------------

 
Relevant Patent
Section 1.01
Representatives
Section 2.04(a)
Royalty Consideration
Section 1.01
Royalty Term
Section 1.01
Sales Returns and Allowances
Section 1.01
SEC
Section 1.01
Section 2.05(b) Matters
Section 2.05(b)
Shareholder Meeting Materials
Section 1.01
Shareholders Commitment Agreement
Recitals
Specified IP
Section 8.15(b)
Specified Shareholders
Recitals
Subsidiary
Section 1.01
Tecfidera
Section 1.01
Territory
Section 1.01
the VAT Note
Section 4.06(a)(ii)
Third Party
Section 1.01
Transactions
Section 1.01
TUPE Regulations
Section 1.01
TUPE Related Liabilities
Section 2.10
U.S. Acquisition Option
Section 3.06(a)
U.S. Acquisition Option Closing
Section 3.06(c)
U.S. Acquisition Option Closing Date
Section 3.06(c)
U.S. Acquisition Option Exercise Notice
Section 3.06(b)
U.S. Combination Product
Section 1.01
U.S. Generic Entry Impact
Section 4.02(i)
U.S. Generic Equivalent
Section 1.01
U.S. Infringing Product
Section 4.02
U.S. License Term
Section 1.01
U.S. Licensed Intellectual Property
Section 3.01
U.S. Licensee
Preamble
U.S. Outside Date
Section 3.02(b)
U.S. Patents
Section 1.01
U.S. Royalty Consideration
Section 4.02
U.S. Royalty Term
Section 1.01

U.S. Statement
Section 4.02(h)
U.S. Upfront Fee
Section 1.01
United States
Section 1.01
Upfront Fee
Section 1.01
USPTO
Section 1.01
VAT
Section 4.06(a)
Verzichtsurteil
Section 2.01(b)(ii)


 
13

--------------------------------------------------------------------------------

 
ARTICLE II


Covenants


SECTION 2.01.  Release of Claims, Dismissal of Claims and Covenant Not To Sue. 
Effective from and after the Effective Date:


(a) Each Party hereby acknowledges and agrees that nothing herein shall be
construed to be an admission of liability in connection with any Litigation. 
Each Party expressly denies any liability to any other Party related to any
pending or ongoing Litigation between or among any of the Parties.


(b) Each of Licensor and the Additional Parties does for itself, its controlled
Affiliates and its and its controlled Affiliates’ successors and assigns, as
applicable, (the “Licensor Releasing Parties”),


(i) fully, finally, absolutely and forever, throughout the Territory, release,
relinquish, acquit and discharge Licensee and each of its predecessors,
successors, assigns, administrators, attorneys, agents, shareholders,
representatives, officers, directors, employees, trustees, parents,
Subsidiaries, customers, suppliers, distributors, importers, manufacturers and
insurers and each of their respective Affiliates (collectively, the “Licensee
Released Parties”) of, from and against any and all Released Matters, as
applicable, anywhere in the Territory arising from the beginning of time to the
Effective Date;


(ii) agree to undertake the necessary steps to withdraw with prejudice and no
right to refile but with each party bearing its own costs and expenses in
connection with the proceedings, promptly following the Effective Date, the (A)
Litigation involving Licensor’s European patent EP 2 801 355 (Application No.
20140172398) and (B) Litigation involving Licensor’s German Utility Model
DE202005002112U1 (the “German Proceedings”). The termination of such Litigation
shall be effected by way of a waiver judgment (“Verzichtsurteil”) following
Licensor’s waiver of all claims asserted and a subsequent “waiver judgment” of
the court to be requested by Licensee. Licensor shall take, and shall cause each
of its controlled Affiliates to take, any and all actions, including making any
filings with any Governmental Entity, to effect such termination; and


(iii) covenant not to sue, not to assign to any other Person a right to sue and
not to authorize any other Person to sue any Licensee Released Party for, any
and all Released Matters, as applicable, anywhere in the Territory.


(c) Licensee does for itself, its controlled Affiliates and its and its
controlled Affiliates’ successors and assigns (the “Licensee Releasing
Parties”),


(i) fully, finally, absolutely and forever, throughout the Territory, release,
relinquish, acquit and discharge Licensor and each of its predecessors,
successors and assigns and each of their respective administrators, attorneys,
agents, shareholders, representatives, officers, directors, employees, trustees,
parents, Subsidiaries, customers, suppliers, distributors, importers,
manufacturers and insurers (collectively, the “Licensor Released Parties”) of,
from and against any and all Released Matters, as applicable, anywhere in the
Territory arising from the beginning of time to the Effective Date;
 
 
14

--------------------------------------------------------------------------------

 
(ii) agree to consent to the withdrawal from the German Proceedings described in
Section 2.01(b)(ii) above; and


(iii) covenant not to sue, not to assign to any other Person a right to sue and
not to authorize any other Person to sue any Licensor Released Party for, any
and all Released Matters, as applicable, anywhere in the Territory.


(d) It is the intention of the Parties in executing the releases contained in
this Section 2.01 and in giving and receiving the consideration called for in
this Agreement, that the release contained in this Section 2.01 shall be
effective as a full and final accord and satisfaction and general release of and
from all Released Matters and the final resolution by the Parties, the Licensee
Released Parties and the Licensor Released Parties (collectively, the “Released
Parties”) of all Released Matters.  The invalidity or unenforceability of any
part of this Section 2.01 shall not affect the validity or enforceability of the
remainder of this Section 2.01 which shall remain in full force and effect.  The
releases granted in this Section 2.01 are ongoing, effective as of the Effective
Date, and applicable to actions of any Released Party or occurring any time
prior to or on the Effective Date.


(e) Each Party waives to the fullest extent permitted by Law the provisions and
benefits of Section 1542 of the California Civil Code, which provides that: “A
general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement to
the debtor,” and all similar provisions and benefits under the Laws of all
countries, states, provinces, and other political subdivisions throughout the
Territory.


(f) Each Party hereby represents, warrants and covenants to the other Parties
that neither it nor any of its controlled Affiliates (collectively, the
“Releasing Parties”) have, and Licensor hereby represents, warrants and
covenants to the other Parties that none of the Additional Parties have,
voluntarily or involuntarily assigned or transferred or purported to assign or
transfer to any Person (other than a Subsidiary of such Person) any Released
Matters and that no Person other than a Releasing Party has any interest in any
Released Matter by Law or Contract or by virtue of any action or inaction by
such Party or any of the Releasing Parties.  Effective from and after the
Effective Date, Licensor and the Additional Parties agree, severally but not
jointly, to indemnify and hold harmless the Licensee Released Parties from and
against all Litigation arising from any such alleged or actual assignment or
transfer of such Released Matters by Licensor its controlled Affiliates or such
Additional Party or its controlled Affiliates, respectively.  Effective from and
after the Effective Date, Licensee agrees to indemnify and hold harmless the
Licensor Released Parties from and against all Litigation arising from any such
alleged or actual assignment or transfer of such Released Matters by a Licensee
Releasing Party.
 
 
15

--------------------------------------------------------------------------------

 
(g) Notwithstanding anything to the contrary in this Section 2.01, if Licensor
has not received the Upfront Fee as required by Section 4.01, this Section 2.01
shall be null and void, nunc pro tunc.


SECTION 2.02.  Intellectual Property Challenge or Contestation.


(a) Effective from and after the Agreement Date, the Parties hereby agree and
covenant that, throughout the Territory, they shall not, and shall not agree or
commit to, and shall cause their respective controlled Affiliates to not, and to
not agree or commit to, (a) directly or indirectly challenge or contest in any
Litigation, the validity or enforceability of any Intellectual Property owned or
otherwise controlled by any of the Parties as of the Agreement Date relating to
treating multiple sclerosis or of the Licensed Intellectual Property, or (b)
assist any Third Party, directly or indirectly, to so challenge or contest in
any such Litigation, except in each case (i) as the other Parties or such
Affiliate may be compelled to respond to legal process in Litigation or
proceedings initiated by a Third Party without any assistance or encouragement
from any Party or any of their Affiliates or (ii) as related to the Interference
Proceeding or the European Opposition Proceeding.  In addition, Licensor and the
Additional Parties shall not, and shall cause each of their respective
controlled Affiliates not to, and shall not aid any Third Party to, oppose or
object to any future amendments or supplements to NDA No. 204063.


(b) Notwithstanding anything to the contrary in this Section 2.02, if Licensor
has not received the Upfront Fee as required by Section 4.01, this Section 2.02
shall be null and void, nunc pro tunc.


SECTION 2.03.  Transfers of Intellectual Property; Liens.  Effective from and
after the Agreement Date, Licensor and the Additional Parties hereby agree and
covenant that, throughout the Territory, they shall not, and shall cause each of
their respective controlled Affiliates not to (i) sell, license, transfer,
assign or otherwise dispose of, encumber or impair any Licensed Intellectual
Property Rights except as permitted pursuant to and in accordance with
Article III and/or Section 2.11, (ii) subject any Licensed Intellectual Property
Rights to any Lien other than Permitted Liens (or authorize or allow any of the
Licensed Intellectual Property Rights to become subject to any Lien other than
Permitted Liens), (iii) enter into any Contract relating to the sale, licensing,
transfer, disposition or assignment of any Licensed Intellectual Property Rights
including any option related thereto; except, in the case of Licensor, to assign
its Co-Exclusive rights pursuant to and in accordance with Section 3.01 or (iv)
disclose to any Third Party, other than Representatives of Licensee under a
confidentiality agreement or other legally binding duty of confidentiality, any
Confidential Intellectual Property Information relating to the Licensed
Intellectual Property in a way that results in a material loss of intellectual
property protection for such Confidential Intellectual Property Information or
any Licensed Intellectual Property.  Licensor and the Additional Parties hereby
agree and covenant that, throughout the Territory, they shall, and shall cause
each of their respective controlled Affiliates to, comply in all material
respects with the terms of all third-party licenses and other obligations
related to or included in the Licensed Intellectual Property.
 
 
16

--------------------------------------------------------------------------------

 
SECTION 2.04.  Access to Information; Confidentiality; Notification.  Without
limiting any other rights or obligations hereunder:


(a) Each of Licensor and the Additional Parties shall, and shall cause each of
their respective controlled Affiliates to, give Licensee, and to Licensee’s
Affiliates and its and their respective officers and  employees and, solely when
acting in their capacity as the following, attorneys and other advisors and
representatives (collectively, “Representatives”), reasonable access during
normal business hours and on reasonable advance notice, from the Effective Date
until the earliest of the end of the Royalty Term and the termination of this
Agreement in accordance with its terms, to all of their respective Confidential
Intellectual Property Information, books and records and Contracts relating to
the ownership of or Licensee’s rights in, to or under the Licensed Intellectual
Property, and directors, officers, employees, contractors, consultants,
attorneys, other advisors and representatives, in each case, to the extent
related to the Licensed Intellectual Property; provided that in no event shall
Licensor or the Additional Parties be required to provide any information that
is subject to attorney-client privilege or work product immunity, to the extent
(but only to the extent) that such privilege or immunity would reasonably be
expected to be lost or reduced by disclosure to Licensee, or any Confidential
Intellectual Property Information, in either case that is related to (i) the
negotiation of this Agreement or any enforcement hereof or disputes hereunder
(including establishing that a product is an Infringing Product), (ii) the
Interference Proceeding or (iii) the European Opposition Proceeding, in each
case prior to the conclusion of such matters; except that (A) in each case
Licensor and the Additional Parties shall, and shall cause each of their
respective controlled Affiliates to, use commercially reasonable efforts to
provide the applicable information in a way, if any, that would not reasonably
be expected to violate such privilege, as applicable, or materially adversely
affect Licensor or the Additional Parties, as applicable, in the Interference
Proceeding or the European Opposition Proceeding, as applicable; and (B) no
investigation by Licensee or its Representatives shall affect or be deemed to
modify or waive the representations and warranties of Licensor or the Additional
Parties set forth in this Agreement. The Parties shall, and shall cause any of
their respective applicable controlled Affiliates to, enter into a Joint Defense
and Common Interest Agreement substantially in the form agreed upon by Licensor
and Licensee and such other agreements as may be required to effectuate the
purposes of this Agreement.


(b) Each Party shall keep confidential, and shall instruct its Representatives
to keep confidential, information relating to the other Parties and their
Affiliates provided by such other Parties or any of their Affiliates (each a
“Disclosing Party” and, collectively with its respective Affiliates, the
“Disclosing Parties”) to such receiving Party or any of its Affiliates (a
“Receiving Party” and, collectively with its respective Affiliates, the
“Receiving Parties”) and its Representatives pursuant to or in connection with
this Agreement (the “Confidential Information”), except as may otherwise be
requested or required by (i) applicable Law or stock exchange requirements
 
 
17

--------------------------------------------------------------------------------

 
or (ii) judicial or legal process or by any Governmental Entity, in which case
the Receiving Party will, to the extent permitted by applicable Law, provide the
Disclosing Parties with prompt written notice of such requirement so that the
Disclosing Parties may seek an appropriate protective order (at the Disclosing
Parties’ sole expense).  For purposes hereof, “Confidential Information” shall
not include any information that (A) was or becomes generally available to the
public other than as a result of a disclosure by the Receiving Party or any of
its Representatives in violation of this Section 2.04(b), (B) was or becomes
available to the Receiving Party or any of its Representatives from a source
other than a Disclosing Party; provided that the provision of such information
from such source is reasonably believed by the Receiving Party or its
Representatives, as applicable, not to be subject to an obligation of
confidentiality (whether by agreement or otherwise) to a Disclosing Party,
(C) at the time of disclosure is already in the possession of the Receiving
Party or any of its Representatives; provided that such information is
reasonably believed by the Receiving Party or its Representatives, as
applicable, not to be subject to an obligation of confidentiality (whether by
agreement or otherwise) to a Disclosing Party or (D) was independently developed
by the Receiving Party or any of its Representatives on the Receiving Party’s
behalf without reference to, incorporation of, or other use of any Confidential
Information.  The Parties acknowledge that Licensor will file this Agreement and
the Aditech Addendum with the SEC promptly after the Agreement Date, and that
Licensor will also on or after the Agreement Date make this Agreement and the
Aditech Addendum publically available on its website as part of the Shareholder
Meeting Materials.


SECTION 2.05.  Commercially Reasonable Efforts; Notification.  Effective from
and after the Effective Date:


(a) Upon the terms and subject to the conditions set forth in this Agreement,
each Party shall, and shall cause its controlled Affiliates to, use its
commercially reasonable efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, and to assist and cooperate with the other Parties
in doing, all things necessary, proper or advisable to consummate and make
effective, as promptly as practicable, the Transactions, including (i) the
obtaining of all necessary or advisable actions or non-actions, waivers,
approvals, licenses, permits, orders or other authorizations and consents
(“Consent”) from, the making of all necessary registrations, declarations and
filings with and the taking of all reasonable steps as may be necessary to avoid
any Litigation by, any Governmental Entity or other Third Party with respect to
this Agreement or the Transactions and (ii) the execution and delivery of any
additional instruments necessary to consummate the Transactions and to fully
carry out the purposes of this Agreement.


(b) Without limiting the generality of the Parties’ obligations under
Section 2.05(a), and in furtherance thereof, each of the Parties shall, and
shall cause their respective controlled Affiliates to, in consultation and
cooperation with the other, file with the United States Federal Trade Commission
(the “FTC”) and the United States Department of Justice (the “DOJ”), the
notification and report form, if any, required under the HSR Act for any
Transaction.  Any such filings shall be in substantial
 
 
18

--------------------------------------------------------------------------------

 
compliance with the requirements of the HSR Act.  Each of the Parties shall, and
shall cause each of their respective controlled Affiliates to, (i) furnish to
the other Parties such necessary information and reasonable assistance as the
other Parties may request in connection with its preparation of any filing or
submission which is necessary under the HSR Act, (ii) give the other Parties
reasonable prior notice of any such filings or submissions and, to the extent
reasonably practicable, of any communication with, and any inquiries or requests
for information from, the FTC, the DOJ or any other Governmental Entity
regarding any of the Transactions, and permit the other Parties to review and
discuss in advance, and consider in good faith the views of, and secure the
participation of, the other Parties in connection with, any such filings,
submissions, communications, inquiries or requests, (iii) unless prohibited by
applicable Law or by the applicable Governmental Entity, and to the extent
reasonably practicable, (A) not participate in or attend any meeting, or engage
in any substantive conversation, with any Governmental Entity in respect of any
of the Transactions without the other Parties, (B) give the other Parties
reasonable prior notice of any such meeting or conversation, (C) in the event a
Party is prohibited by applicable Law or by the applicable Governmental Entity
from participating in or attending any such meeting or engaging in any such
conversation, keep such Party apprised with respect thereto, (D) cooperate in
the filing of any substantive memoranda, white papers, filings, correspondence
or other written communications explaining or defending this Agreement or the
Transactions, articulating any regulatory or competitive argument or responding
to requests or objections made by any Governmental Entity and (E) furnish the
other Parties with copies of all filings, submissions, correspondence and
communications (and memoranda setting forth the substance thereof) between it
and its controlled Affiliates and their respective Representatives, on the one
hand, and any Governmental Entity or members of any Governmental Entity’s staff,
on the other hand, with respect to this Agreement or the Transactions, including
promptly furnishing the other Parties with copies of notices or other
communications received or provided by such Party, or any of its controlled
Affiliates, from or to any Third Party and/or Governmental Entity and
(iv) comply with any inquiry or request from the FTC, the DOJ or any other
Governmental Entity as promptly as reasonably practicable; provided, however,
that Licensee and its Affiliates shall not be obligated to comply with any
requests for substantial additional information and documentary material from
the FTC and/or DOJ (or any analogous request by any non-U.S. Governmental
Entity), which, for the avoidance of doubt, includes any “second request” from
the FTC and/or the DOJ.  In addition, no Party shall, and each shall cause its
respective controlled Affiliates not to, take any action with the intention to,
or that could reasonably be expected to, hinder or delay the expiration or
termination of any waiting period under the HSR Act or the obtaining of any
approval required by applicable Law from any Governmental Entity. 
Notwithstanding the foregoing, (I) the Parties agree that it is Licensee’s sole
right to devise and implement the strategy for all filings, submissions,
notifications and communications subject to this Section 2.05(b) (“Section
2.05(b) Matters”), including, in each case, the timing thereof, and to direct
all Section 2.05(b) Matters with any Governmental Entity consistent with
Licensee’s obligations hereunder, provided, however, that, in the event the
PTAB’s determination in the Interference Proceeding (notwithstanding any appeal
therefrom) results in the subsistence and ownership by Licensee (or an Affiliate
of Licensee) of Patent US 8,399,514 B2 (and, for the avoidance of doubt, does
not result in Licensor obtaining a Relevant Patent), Licensee shall, subsequent
to the issuance of such PTAB determination, consult with and consider in good
faith the views of Licensor regarding the strategy for all Section 2.05(b)
Matters, including, in each case, the timing thereof, and (II) each Party may,
as each deems advisable and necessary, reasonably designate any competitively
sensitive material provided to the other or its Affiliates under this
Section 2.05(b) as “Counsel Only Material”, which such material and the
information included therein shall be given only to the in house and outside
counsel of the recipient and will not be disclosed by such counsel to employees,
officers or directors of the recipient unless express permission is obtained in
advance from the source of the materials or its legal counsel.  Notwithstanding
anything to the contrary contained in this Section 2.05, materials provided
pursuant to this Section 2.05 may be redacted to remove references concerning
any Confidential Information, as necessary to comply with contractual
arrangements and as necessary to address reasonable confidentiality concerns.
 
 
19

--------------------------------------------------------------------------------


 
(c) Notwithstanding anything to the contrary set forth in this Agreement,
neither Licensee nor any of its Affiliates shall be required to, and Licensor
and the Additional Parties may not, and shall cause their respective controlled
Affiliates not to, without the prior written consent of Licensee, consent to, or
offer or agree to, or otherwise take any action with respect to, any
requirement, condition, limitation, understanding or agreement or order to (i)
sell, license, grant an option or similar right under, assign, transfer, divest,
hold separate or otherwise dispose of (A) in the case of Licensee or any of its
Affiliates, any assets, business or portion of business of Licensee or any of
its Affiliates and (B) in the case of Licensor, the Additional Parties or any of
their respective Affiliates, any Licensed Intellectual Property, (ii) conduct,
restrict, operate, invest or otherwise change in any manner (A) in the case of
Licensee or any of its Affiliates, any assets, business or portion of business
of Licensee or any of its Affiliates and (B) in the case of Licensor, the
Additional Parties or any of their respective Affiliates, any Licensed
Intellectual Property, (iii) impose any restriction, requirement or limitation
on the operation of the business or portion of the business of Licensee or any
of its Affiliates or (iv) modify any provision or term of this Agreement, the
Aditech Addendum, the Patent Transfer Agreement or any other Contract with
respect to the Licensed Intellectual Property (any of the foregoing, a
“Burdensome Condition”).  In addition, notwithstanding anything to the contrary
set forth in this Agreement, (x) neither Licensee nor any of its Affiliates
shall be required to defend or contest any Litigation, whether judicial or
administrative, challenging this Agreement or the consummation of the
Transactions, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Entity vacated or reversed and
(y) Licensor and the Additional Parties may not, and shall cause their
respective controlled Affiliates not to, without the prior written consent of
Licensee, defend or contest any Litigation whether judicial or administrative,
challenging this Agreement or the consummation of the Transactions on antitrust
or competition law grounds, including seeking to have any stay or temporary
restraining order entered by any court or other Governmental Entity vacated or
reversed.  If requested by Licensee (x) Licensor and the Additional Parties
shall, and shall cause their respective controlled Affiliates to become subject
to, consent to, or offer or agree to, or otherwise take any action with respect
to, any such requirement, condition, limitation, understanding, agreement or
order of any Governmental Entity so long as such requirement, condition,
limitation, understanding, agreement or order is only binding on Licensor, the
Additional Parties and their respective applicable controlled Affiliates if the
Transactions are consummated and (y) prior to the U.S. Outside Date, Licensor
and the Additional Parties shall, and shall cause each of their respective
controlled Affiliates to, at each of their own respective cost and expense,
defend or contest any Litigation referred to in clause (y) of the second
sentence of this Section 2.05(c).

 
20

--------------------------------------------------------------------------------

 
SECTION 2.06.  Public Announcements.  Effective from and after the Agreement
Date, the Parties shall consult with each other before issuing, and provide each
other the opportunity to review and comment upon, any press release or other
public statements with respect to this Agreement, the Aditech Addendum or the
Transactions or the transactions contemplated by the Aditech Addendum, and shall
not issue any such press release or make any such public statement without the
prior consent of the other (which consent shall not be unreasonably withheld,
delayed or conditioned), except (a) as required by applicable Law, judicial or
legal process or by obligations pursuant to any listing agreement with any
securities exchange or the SEC; or (b) for press releases or other public
statements which only include information relating to this Agreement or the
Transactions that has been previously made public in accordance with the terms
of this Agreement or (c) announcement of the Notice of Meeting on Licensor’s
website or otherwise in accordance with Licensor Articles.  The Parties agree
that the initial press release to be issued with respect to the Transactions
shall be in the form heretofore agreed to by the Parties in writing.


SECTION 2.07.  No Frustration.  Effective from and after the Agreement Date,
Licensor and the Additional Parties shall not take, and shall cause each of
their respective controlled Affiliates not to take, any action that would, or
would reasonably be expected to, (i) result in any condition set forth in
Article VI not being promptly satisfied or (ii) impair the ability of Licensor
or any of the Additional Parties or any of their respective Affiliates to
perform its obligations under this Agreement or prevent or impede, interfere
with, hinder or delay (A) the consummation of any of the Transactions, (B) the
performance of any of the Transactions following the Agreement Date or (C)
Licensee, its Affiliates or sublicensees from realizing the benefits of  the
Licenses. For the avoidance of doubt, Licensor and the Additional Parties shall
not take, and shall cause each of their respective controlled Affiliates not to
take, any action permitted under the terms of the Licenses if such action would,
or would reasonably be expected to, impede, interfere with, hinder or delay
Licensee, its Affiliates or sublicensees from realizing the benefits of the
Licenses.


SECTION 2.08.  Existence.  Effective from and after the Agreement Date, Licensor
and, for so long as they retain any right in any Licensed Intellectual Property,
the Additional Parties, if any, having any right in any of the Licensed
Intellectual Property shall, and shall cause each of their respective controlled
Affiliates having any right in any of the Licensed Intellectual Property to, do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence.  In addition, effective from and after the
Agreement Date, Licensor and, for so long as they retain any right in any
Licensed Intellectual Property, the Additional Parties, if any, having any right
in any of the Licensed Intellectual Property, shall not, and shall cause each of
their respective controlled Affiliates having any right in any of the Licensed
Intellectual Property (for so long as such controlled Affiliates have any right
in any of the Licensed Intellectual Property ) not to, commence or file any
petition seeking (i) liquidation, reorganization or other relief in respect of
any of Licensor, the Additional Parties, if any, having any right in any of the
Licensed Intellectual Property or any of their respective Affiliates having any
right in any of the Licensed Intellectual Property, or any of their respective
debts, or of a substantial part of their respective assets, under any U.S.
Federal, U.S. state, Danish or other bankruptcy, insolvency, receivership or
similar Law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any of
Licensor, any of its controlled Affiliates having any right in any of the
Licensed Intellectual Property or, for so long as they retain any right in any
Licensed Intellectual Property, the Additional Parties, if any, having any right
in any of the Licensed Intellectual Property, in each case for a substantial
part of their respective assets.
 
 
21

--------------------------------------------------------------------------------

 
SECTION 2.09.  Solvency.


(a) During the period from the Agreement Date until the satisfaction of all of
Licensor’s obligations under Section 2.10, Licensor shall not, and shall cause
each of its controlled Affiliates not to, become insolvent or permit the cash
and cash equivalents owned by Licensor and its Subsidiaries to be less than the
amount required to satisfy its obligations as they come due, including its
obligations under Section 2.10 plus any amounts required pursuant to Section
2.09(b) and any taxes thereon.


(b) During the period from the Agreement Date until the earlier of (i) the end
of the Royalty Term and (ii) the later of (x) the Designated Countries
Acquisition Option Closing Date and (y) the US Acquisition Option Closing Date,
as applicable, Licensor shall not, and shall cause each of its controlled
Affiliates not to, permit the assets, cash and cash equivalents owned by
Licensor and its Subsidiaries to be less than the amount required to maintain
Licensor as a going concern and a solvent entity, including the amount required
to satisfy all tax liabilities of Licensor.  In addition, and notwithstanding
anything in the immediately preceding sentence to the contrary, from the
Agreement Date until the satisfaction of all of Licensor’s obligations under
Section 2.11 required to be performed before 18 months following the Agreement
Date, Licensor shall not, and shall cause each of its controlled Affiliates not
to, permit the assets, cash and cash equivalents owned by Licensor and its
Subsidiaries to be less than the amount required to maintain Licensor as a going
concern and a solvent entity, including, for the avoidance of doubt, the amount
required to satisfy all tax and other liabilities of Licensor plus an additional
$5,000,000.


(c) During the period from the Agreement Date until the end of the Royalty Term,
as soon as reasonably practicable following the end of each Licensor fiscal year
during such period, Licensor shall provide Licensee with a consolidated balance
sheet of Licensor and its Subsidiaries as of the last day of the relevant fiscal
year that has been prepared in accordance with International Financial Reporting
Standards as issued by the International Accounting Standards Board and audited
by an internationally recognized independent accounting firm.
 
 
22

--------------------------------------------------------------------------------

 
(d) During the period from the Agreement Date until the end of the Royalty Term,
for so long as it has any right in any of the Licensed Intellectual Property,
each of the Additional Parties, if any, having any right in any of the Licensed
Intellectual Property shall not, and shall cause each of their respective
controlled Affiliates having any right in any of the Licensed Intellectual
Property not to, permit their respective assets, cash and cash equivalents, or
those of their respective Subsidiaries, to be less than the amount required to
maintain each such Person and each of their respective Subsidiaries as a going
concern and a solvent entity.


SECTION 2.10.  TUPE Regulations; Indemnification.  Effective from and after the
Agreement Date, Licensor shall indemnify Licensee and its Affiliates for any and
all losses, damages, liabilities, costs and expenses arising in connection with
the transactions contemplated by this Agreement as a result of the application
of the TUPE Regulations to any directors, employees or other service providers
of Licensor and any of its Affiliates (including those relating to claims for
employment with or compensation from Licensee or any of its Affiliates or with
respect to warrants or other equity or equity-based compensation issued by
Licensor or any of its Affiliates) (the “TUPE Related Liabilities”).  Without
limiting the generality of the foregoing, Licensor and Licensee shall cooperate
and use commercially reasonable efforts to take actions to mitigate any such
TUPE Related Liabilities, which actions shall include (a) the vesting by
Licensor of warrants and other equity or equity-based compensation which vest as
a result of the Transactions in accordance with the terms and conditions of the
applicable Licensor plans or programs and (b) in the case of any director,
employee or service provider of Licensor or any of its Affiliates who
successfully asserts a claim to become employed by Licensee or any of its
Affiliates, (i) prompt written notification to Licensor of any such claim
directly received by Licensee or any of its Affiliates and (ii) the termination
of such director, employee or service provider by Licensee or such Affiliate, as
applicable, as soon as practicable following a written request from Licensor to
take such action if, and effective at the earliest time, such action is
permissible under applicable Law.


SECTION 2.11.  Specified Actions.  Effective from and after the Effective Date,
Licensor shall use its commercially reasonable efforts to, and to cause each of
its controlled Affiliates to, (i) take the actions set forth on Appendix D as
soon as reasonably practicable following the Effective Date, and (ii) consummate
the transactions contemplated by, and in the manner and subject to the
conditions described in, Appendix D within 270 days following the Agreement
Date.  If the transactions contemplated in Step 1 of Appendix D are not
consummated substantially in accordance with the immediately foregoing sentence,
the P/S Sub Restructuring Alternative (as a defined in Appendix D) will be
consummated. The Parties shall, and shall cause each of their respective
controlled Affiliates to, cooperate to make any amendments to this Agreement
that are reasonably necessary to give effect to such transactions. 
Notwithstanding anything in this Agreement to the contrary, the Parties’
obligations set forth in this Section 2.11 shall terminate upon the later of (a)
the Designated Countries Acquisition Option Closing Date and (b) the US
Acquisition Option Closing Date.


SECTION 2.12.  Joinder.  With respect to any Person that is not a Party to this
Agreement as of the Effective Date, but is contemplated by the terms of Appendix
D to become a party to this Agreement after the Effective Date, the Parties (a)
acknowledge the intent to join such Person to this agreement in accordance with
Appendix D, (b) shall execute and deliver or procure the execution and delivery
of any instrument or agreement, and take such other action as may be necessary,
to assure that the joinder to this Agreement of such Person in accordance with
the terms of Appendix D occurs and is lawfully and validly carried out and (c)
agree that upon the execution and delivery to the Parties of any such joinder
agreement, each party thereto that was not a Party to this Agreement as of the
Effective Date shall be deemed a Party to this Agreement from and after the date
of such joinder agreement.
 
 
23

--------------------------------------------------------------------------------

 
SECTION 2.13.  Ixchel.  Each of the Additional Parties and Licensor shall, and
shall cause each of its respective controlled Affiliates to, terminate any and
all existing, and not enter into any new, Contracts or obligations to Ixchel
Pharma LLC, Dr. Gino Cortopassi and/or any other Person, to the extent related
to the development by any of the Additional Parties, Licensor or any of their
respective controlled Affiliates of any pharmaceutical product having dimethyl
fumarate as an API for the treatment of a human for any indication, including
Friedreich’s ataxia.


SECTION 2.14.  Shareholder Litigation. Licensor shall give Licensee the
opportunity to participate (at Licensee’s expense) in the defense or settlement
of any shareholder litigation against Licensor or its officers and directors
relating to this Agreement or the Transactions, and no such settlement involving
any non-monetary damages shall be agreed to without Licensee’s prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed).


ARTICLE III


Licenses and Related Rights


SECTION 3.01.  Co-Exclusive U.S. License.  Effective upon U.S. Licensee’s
payment of the U.S. Upfront Fee to Licensor pursuant to Section 4.01, each of
Licensor and the Additional Parties, on behalf of itself and each of its
respective controlled Affiliates, hereby grants to U.S. Licensee and its
Affiliates, effective at all times during the U.S. License Term, a perpetual
(until any grant of an Exclusive U.S. License (defined below) in accordance with
Section 3.02), irrevocable, Co-Exclusive royalty-bearing (in accordance with
Article IV) license, to make any and all use in the United States of the
Licensed Intellectual Property owned, registered or otherwise protected or
enjoyable under the Laws of the United States by Licensor, such Additional Party
or such controlled Affiliate, as the case may be (it being understood that
certain of such grantors (other than the Licensor) may not in fact own or hold
or have any rights in or to any Licensed Intellectual Property) (such Licensed
Intellectual Property, the “U.S. Licensed Intellectual Property”), with the
right to sublicense, transfer or assign, (such Co-Exclusive license, the
“Co-Exclusive U.S. License”).  For the purpose of this Agreement, “Co-Exclusive”
shall mean as to Licensor that Licensor has the limited license and right to
itself (or through any of its wholly-owned Subsidiaries) make any and all use of
the U.S. Licensed Intellectual Property in the United States, including by
authorizing contractors to perform services for Licensor, including services to
manufacture or import products and to perform wholesale and distribution
services for Licensor and its wholly-owned Subsidiaries but shall not be
permitted to otherwise directly or indirectly grant additional licenses under,
sublicense, assign or transfer the U.S. Licensed Intellectual Property to any
Third Party or otherwise encumber the U.S. Licensed Intellectual Property in any
way or use, deploy or operate the U.S. Licensed Intellectual Property for the
benefit of any party other than Licensor and its wholly-owned Subsidiaries;
provided, however, that if, after the U.S. Outside Date, as defined below, U.S.
Licensee has not obtained the Exclusive U.S. License, as defined below, Licensor
shall have the right on one occasion to assign its Co-Exclusive rights, in
whole, but not in part, to a single Third Party, who shall have no additional
right to assign or sublicense such Co-Exclusive rights (except to its wholly
owned Subsidiaries) but shall have the right to authorize contractors to perform
services (as contemplated above) for such assignee. For the avoidance of doubt,
if Licensor assigns its Co-Exclusive rights to any Third Party in accordance
with this Section 3.01, Licensor and the Additional Parties and their respective
controlled Affiliates shall not be permitted to make any use of the U.S.
Licensed Intellectual Property thereafter.  The Co-Exclusive U.S. License
granted under this Section 3.01 shall be binding on Licensor’s and each of the
Additional Parties’ successors and assigns.
 
 
24

--------------------------------------------------------------------------------

 
SECTION 3.02.  Exclusive U.S. License.


(a) Subject to U.S. Licensee’s payment to Licensor of the U.S. Upfront Fee, (i)
each of Licensor and the Additional Parties, on behalf of itself and each of its
respective controlled Affiliates, hereby grants to U.S. Licensee and its
Affiliates, a perpetual, irrevocable, exclusive (even as to Licensor, each of
the Additional Parties and their respective Affiliates) royalty-bearing (in
accordance with Article IV) license to the U.S. Licensed Intellectual Property,
with the right to sublicense, transfer or assign, and to make any and all use
thereof in the United States (such exclusive license, the “Exclusive U.S.
License”), that shall be effective at all times during the period beginning on
the date that is two Business Days following the later of (x) Licensee’s
delivery of the Exclusive U.S. License Notice (as defined below) and (y) the
satisfaction or waiver (by the Party or Parties entitled to the benefit thereof)
of the conditions set forth in Article VI (the “Exclusive U.S. License Effective
Date”) through the end of the U.S. License Term. U.S. Licensee shall pay, or
cause to be paid, to Licensor, by wire transfer of immediately available funds
to the account designated in writing by Licensor, the Exclusive U.S. License
Consideration within five (5) Business Days after the Exclusive U.S. License
Effective Date.  The Exclusive U.S. License shall be binding on Licensor’s and
each of the Additional Parties’ successors and assigns.


(b) U.S. Licensee shall deliver to Licensor and the Additional Parties a notice
specifying its intention to take the Exclusive U.S. License (the “Exclusive U.S.
License Notice”) on or prior to the date that is 75 days following the final
decision in the Interference Proceeding, including any appeals therefrom to the
Federal Circuit (including any en banc review); provided that U.S. Licensee may,
at its option and upon written notice to Licensor and the Additional Parties,
extend such date by an additional 140 days (such date, including such extension
thereof, if exercised, the “U.S. Outside Date”); provided, further, that U.S.
Licensee shall not be obligated to deliver an Exclusive U.S. License Notice if
the conditions set forth in Section 6.01 have not been satisfied or waived (by
the Party or Parties entitled to the benefit thereof) on or prior to the U.S.
Outside Date. Notwithstanding the foregoing, U.S. Licensee may, at its option,
elect to deliver the Exclusive U.S. License Notice at any time prior to the U.S.
Outside Date.
 
 
25

--------------------------------------------------------------------------------

 
SECTION 3.03.  Exclusive Worldwide (other than U.S.) License.  Effective upon
payment of the Designated Countries Upfront Fee to Licensor pursuant to
Section 4.01, each of Licensor and the Additional Parties, on behalf of itself
and each of its respective controlled Affiliates, hereby grants to Designated
Countries Licensee and its Affiliates, effective at all times during the
Designated Countries License Term, a perpetual, irrevocable, exclusive (even as
to Licensor, each of the Additional Parties and their respective Affiliates),
royalty-bearing (in accordance with Article IV) license to all Licensed
Intellectual Property owned, registered or otherwise protected or enjoyable
under the Laws of any country in the world other than the United States (the
“Designated Countries Licensed Intellectual Property”) with the right to
sublicense, transfer or assign, and to make any and all use thereof in the
Designated Countries (the “Exclusive Designated Countries License”).


SECTION 3.04.  Restrictions on Transfer.  To the extent Licensor, any of the
Additional Parties or any of their respective Affiliates assigns or otherwise
transfers or grants rights under (by any means) to any Third Party any right,
title or interest in, to or under any Licensed Intellectual Property from and
after the Agreement Date, Licensor or such Additional Party, as applicable,
shall and shall cause its applicable controlled Affiliate to make such
assignment, transfer or other grant only as permitted hereunder and subject to
the licenses and other rights granted under this Agreement, as applicable.


SECTION 3.05.  Use Through Affiliates.  For the avoidance of doubt, Licensee may
exercise any or all of its rights under this Article III itself and with or
through one or more of its Affiliates, and Licensee and its Affiliates may
subcontract with their service providers under the license granted pursuant to
this Article III to manufacture or import products licensed hereunder and to
perform wholesale and distribution services for Licensee and its Affiliates
regarding the same, without limitation.


SECTION 3.06.  U.S. Purchase Option.


(a) If the Interference Proceeding (including any appeals therefrom to the
Federal Circuit (including any en banc review)) results in the subsistence and
ownership by Licensee (or an Affiliate of Licensee) of Patent US 8,399,514 B2
(and, for the avoidance of doubt, does not result in Licensor owning a Relevant
Patent), then Licensee or its designated Affiliate shall have the option (but
not the obligation) to acquire all of Licensor’s, the Additional Parties’ and
their respective controlled Affiliates’ right, title and interest in, to and
under the U.S. Licensed Intellectual Property (excluding any and all liabilities
arising out of or in connection with the U.S. Licensed Intellectual Property)
for the consideration set forth in Section 3.06(d) (the “U.S. Acquisition
Option”).


(b) Licensee may exercise the U.S. Acquisition Option by delivering written
notice of such exercise to Licensor and the Additional Parties (a “U.S.
Acquisition Option Exercise Notice”) at any time permitted by Section 3.06(a),
but in any event not later than 6 months following the date on which such option
first becomes exercisable.
 
 
26

--------------------------------------------------------------------------------

 
(c) Following the delivery of a U.S. Acquisition Option Exercise Notice, the
U.S. Acquisition Option shall close on the later of (i) the date of delivery of
the U.S. Acquisition Option Exercise Notice and (ii) the date on which the
conditions to closing such U.S. Acquisition Option set forth in Section 3.06(g)
have been satisfied or waived (by the Party or Parties entitled to the benefit
thereof) (the “U.S. Acquisition Option Closing”). The date on which such U.S.
Acquisition Option Closing shall occur is referred to herein as the “U.S.
Acquisition Option Closing Date”.


(d) U.S. Licensee shall pay, or cause to be paid, to Licensor, by wire transfer
of immediately available funds to the account designated in writing by Licensor,
USD$50,000, on the U.S. Acquisition Option Closing Date.


(e) At all times from and after the U.S. Acquisition Option Closing Date, the
acquisition of the U.S. Licensed Intellectual Property described in this Section
3.06 shall replace the licenses granted in Sections 3.01 and 3.02.


(f) Notwithstanding anything to the contrary in Article V, at all times from and
after the U.S. Acquisition Option Closing Date, Licensee shall have sole control
over the prosecution, maintenance, defense and assertion of the U.S. Licensed
Intellectual Property and shall not be required to consult with Licensor
regarding any of the foregoing.


(g) The U.S. Acquisition Option Closing shall be subject to the satisfaction or
waiver of the following conditions:


(i) Payment of Upfront Fee.  Timely payment in full by Licensee to Licensor of
the Upfront Fee as contemplated by Section 4.01.


(ii) HSR Clearance.  If Licensee reasonably determines in good faith that
Licensee’s exercise of the U.S. Acquisition Option requires the filing of the
notification and report form required by the HSR Act with the FTC and DOJ, any
waiting period (and any extension thereof) applicable to the U.S. Acquisition
Option shall have expired or been earlier terminated.


(iii) Legal Restraints.  No Legal Restraints, whether temporary or permanent,
restraining, enjoining, preventing, prohibiting or otherwise making illegal or
ineffective Licensee’s acquisition of all of Licensor’s, the Additional Parties’
and their respective controlled Affiliates’ right, title and interest in, to or
under the U.S. Licensed Intellectual Property pursuant to the U.S. Acquisition
Option shall be in effect.


(h) At the U.S. Acquisition Option Closing, each of Licensor and the Additional
Parties shall, and shall cause each of their respective controlled Affiliates to
(i) execute all assignments, transfer forms, endorsements and such other
customary instruments of sale, transfer or assumption required by applicable Law
to vest in Licensee all of Licensor’s, the Additional Parties’ and their
respective controlled Affiliates’ right, title and interest in, to or under the
U.S. Licensed Intellectual Property, in form and substance reasonably
satisfactory to Licensee, (ii) execute such other agreements,
 
 
27

--------------------------------------------------------------------------------

 
documents and instruments as Licensee believes to be reasonably necessary to
consummate its acquisition of all of Licensor’s, the Additional Parties’ and
their respective controlled Affiliates’ right, title and interest in, to or
under the  U.S. Licensed Intellectual Property and (iii) take all actions that
Licensee deems reasonably necessary or advisable in order to record, or assist
Licensee or any of its Affiliates in recording, with any relevant Governmental
Entity including the USPTO, the assignment of the U.S. Licensed Intellectual
Property to Licensee, so as to perfect Licensee’s or an Affiliate of Licensee’s
ownership thereof (including authorizing Licensee or an Affiliate of Licensee to
record the documents, or forms of the documents, contemplated by the foregoing
clauses (i) and (ii) with any relevant Governmental Entity including the USPTO).
For the avoidance of doubt, notwithstanding any other provision of this
Agreement or any other agreement, document or instrument executed pursuant to
this Section 3.06, Licensee and its Affiliates shall not assume or be liable for
any liabilities, obligations or commitments of Licensor, the Additional Parties
or any of their respective Affiliates, of any kind, whether express or implied,
liquidated, absolute, accrued, contingent or otherwise, or known or unknown,
existing on or occurring prior to the U.S. Acquisition Option Closing.


SECTION 3.07.  Designated Countries Purchase Option.


(a) If the European Opposition Proceeding (including any appeals therefrom to
the Technical Board of Appeal and/or the Enlarged Board of Appeal) does not
result in the subsistence and ownership by Licensor of European patent
EP 2801355 (Application No. 14172398.1), then Licensee or its designated
Affiliate shall have the option (but not the obligation) to acquire all of
Licensor’s, the Additional Parties’ and their respective controlled Affiliates’
right, title and interest in, to and under the Designated Countries Licensed
Intellectual Property (excluding any and all liabilities arising out of or in
connection with the Designated Countries Licensed Intellectual Property) for the
consideration set forth in Section 3.07(d) (the “Designated Countries
Acquisition Option”).


(b) Licensee may exercise the Designated Countries Acquisition Option by
delivering written notice of such exercise to Licensor and the Additional
Parties (a “Designated Countries Acquisition Option Exercise Notice”) at any
time permitted by Section 3.07(a), but in any event not later than 6 months
following the date on which such option first becomes exercisable.


(c) Following the delivery of a Designated Countries Acquisition Option Exercise
Notice, the Designated Countries Acquisition Option shall close on the later of
(i) the date of delivery of the Designated Countries Acquisition Option Exercise
Notice and (ii) the date on which the conditions to closing such Designated
Countries Acquisition Option set forth in Section 3.07(g) have been satisfied or
waived (by the Party or Parties entitled to the benefit thereof) (the
“Designated Countries Acquisition Option Closing”). The date on which such
Designated Countries Acquisition Option Closing shall occur is referred to
herein as the “Designated Countries Acquisition Option Closing Date”.
 
 
28

--------------------------------------------------------------------------------

 
(d) Designated Countries Licensee shall pay, or cause to be paid, to Licensor,
by wire transfer of immediately available funds to the account designated in
writing by Licensor, USD$50,000, on the Designated Countries Acquisition Option
Closing Date.


(e) At all times from and after the Designated Countries Acquisition Option
Closing Date, the acquisition of the Designated Countries Licensed Intellectual
Property described in this Section 3.07 shall replace the license granted in
Section 3.03.


(f) Notwithstanding anything to the contrary in Article V, at all times from and
after the Designated Countries Acquisition Option Closing Date, Licensee shall
have sole control over the prosecution, maintenance, defense and assertion of
the Designated Countries Licensed Intellectual Property and shall not be
required to consult with Licensor regarding any of the foregoing.


(g) The Designated Countries Acquisition Option Closing shall be subject to the
satisfaction or waiver of the following condition:


(i) Payment of Upfront Fee.  Timely payment in full by Licensee to Licensor of
the Upfront Fee as contemplated by Section 4.01.


(ii) Legal Restraints.  No Legal Restraints, whether temporary or permanent,
restraining, enjoining, preventing, prohibiting or otherwise making illegal or
ineffective Licensee’s acquisition of all of Licensor’s, the Additional Parties’
and their respective controlled Affiliates’ right, title and interest in, to or
under the Designated Countries Licensed Intellectual Property pursuant to the
Designated Countries Acquisition Option shall be in effect.


(h) At the Designated Countries Acquisition Option Closing, each of Licensor and
the Additional Parties shall, and shall cause each of their respective
controlled Affiliates to (i) execute all assignments, transfer forms,
endorsements and such other customary instruments of sale, transfer or
assumption required by applicable Law to vest in Licensee all of Licensor’s, the
Additional Parties’ and their respective controlled Affiliates’ right, title and
interest in, to or under the Designated Countries Licensed Intellectual
Property, in form and substance reasonably satisfactory to Licensee,
(ii) execute such other agreements, documents and instruments as Licensee
believes to be reasonably necessary to consummate its acquisition of all of
Licensor’s, the Additional Parties’ and their respective controlled Affiliates’
right, title and interest in, to or under the  Designated Countries Licensed
Intellectual Property and (iii) take all actions that Licensee reasonably deems
necessary or advisable in order to record, or assist Licensee or any of its
Affiliates in recording, with any relevant Governmental Entity, the assignment
of the Designated Countries Licensed Intellectual Property to Licensee, so as to
perfect Licensee’s or an Affiliate of Licensee’s ownership thereof (including
authorizing Licensee or an Affiliate of Licensee to record the documents, or
forms of the documents, contemplated by the foregoing clauses (i) and (ii) with
any relevant Governmental Entity), in each case, in any country in the
Territory.  For the avoidance of doubt, notwithstanding any other provision of
this Agreement or any other agreement, document or instrument executed pursuant
to this Section 3.07, Licensee and its Affiliates shall not assume or be liable
for any liabilities, obligations or commitments of Licensor, the Additional
Parties or any of their respective Affiliates, of any kind, whether express or
implied, liquidated, absolute, accrued, contingent or otherwise, or known or
unknown, existing on or occurring prior to the Designated Countries Acquisition
Option Closing.
 
 
29

--------------------------------------------------------------------------------

 
ARTICLE IV


Payment


SECTION 4.01.  Upfront Fee.  In consideration of the rights, licenses and
releases granted by the Additional Parties and Licensor to Licensee pursuant to
this Agreement, Designated Countries Licensee and U.S. Licensee, respectively,
shall pay, or cause to be paid, to Licensor, by wire transfer of immediately
available funds to the account designated in writing by Licensor, the Designated
Countries Upfront Fee and the U.S. Upfront Fee, respectively, within five (5)
Business Days after the Effective Date.  The Parties acknowledge that the U.S.
Upfront Fee and the Designated Countries Upfront Fee shall, once paid in full,
be final and non-refundable.


SECTION 4.02.  U.S. Royalty.  If,


(a) the Interference Proceeding, which the Parties agree will be finally decided
by exhausting, or failing to exhaust, any appeals to the Court of Appeals for
the Federal Circuit without any petition for certiorari to the U.S. Supreme
Court, results in Licensor obtaining a Relevant Patent in the United States, and


(b) the representations and warranties of Licensor set forth in
Sections 7.01(a), 7.01(b) and 7.01(e)(i) and the representations of the
Additional Parties set forth in Section 7.02 are true and correct in all
material respects, and


(c) there is no Legal Restraint in effect, whether temporary or permanent,
restraining, enjoining, preventing, prohibiting, revoking or otherwise making
illegal or ineffective the grant of the Co-Exclusive U.S. License (during any
time prior to the Exclusive U.S. License Effective Date) or the Exclusive U.S.
License (during any time after the Exclusive U.S. License Effective Date), and


(d) the Aditech Addendum is in full force and effect.


(e) Each of Licensor and the Additional Parties have performed in all material
respects all obligations required to be performed by it under Sections 2.01(b),
2.02, 2.03, 2.07, 2.08, 2.09 and 2.11;


then, U.S. Licensee shall pay Licensor royalties on Net Sales in the United
States of (i) any product  indicated for the treatment of multiple sclerosis
that, but for the rights granted pursuant to this Agreement, would infringe a
Relevant Patent arising out of the Interference Proceeding; and (ii) any product
indicated for the treatment of multiple sclerosis having dimethyl fumarate as an
API that, but for the rights granted pursuant to this Agreement, would infringe
a Patent included in the U.S. Licensed Intellectual Property (the foregoing (i)
and (ii) collectively, a “U.S. Infringing Product”), according to the following
terms (the royalty payments described in this Section 4.02, collectively, the
“U.S. Royalty Consideration”):
 
 
30

--------------------------------------------------------------------------------

 
(f) If U.S. Licensee is operating under the Exclusive U.S. License in accordance
with Section 3.02, then (i) from January 1, 2021 to December 31, 2028, U.S.
Licensee shall pay to Licensor a royalty of 10% on Net Sales in the United
States of any U.S. Infringing Product; and (ii) from January 1, 2029 until the
earlier of the expiration of the last to expire (or be invalidated by a final
court ruling, from which no appeal can be taken or is timely taken) of the 
Infringed Claims included in the Patents included in the U.S. Licensed
Intellectual Property, U.S. Licensee shall pay Licensor royalties of 20% on Net
Sales in the United States of any  U.S. Infringing Product; provided in the case
of each of the foregoing clauses (i) and (ii) U.S. Licensee shall only be
required to make any such payment if all conditions set forth in this
Section 4.02 have been satisfied  at all times throughout the calendar year
prior to the time at which such payment is otherwise due and payable pursuant to
the terms of this Section 4.02.


(g) If U.S. Licensee is operating under the Co-Exclusive U.S. License (and has
not obtained the Exclusive U.S. License), then from January 1, 2023 until the
earlier of the expiration of the last to expire (or be invalidated by a final
court ruling, from which no appeal can be taken or is timely taken) of the
Infringed Claims included in the Patents included in the U.S. Licensed
Intellectual Property, U.S. Licensee shall pay to Licensor a 1% royalty on Net
Sales in the United States of any U.S. Infringing Product; provided U.S.
Licensee shall only be required to make any such payment if all conditions set
forth in this Section 4.02 have been satisfied at all times throughout the
calendar year prior to the time at which such payment is otherwise due and
payable pursuant to the terms of this Section 4.02.


(h) Within 60 days after December 31 of each relevant year, Licensee shall
submit a report to Licensor that sets forth, in reasonable detail, the
calculation of Net Sales for such calendar year in the United States and the
related U.S. Royalty Consideration owed by U.S. Licensee for such calendar year
(such report, the “U.S. Statement”) and concurrently U.S. Licensee shall pay, or
cause to be paid to, Licensor, in accordance with Section 4.04 of this
Agreement, the amount of the U.S. Royalty Consideration owed to Licensor,
pursuant to this Section 4.02 as set forth in such U.S. Statement.


(i) Notwithstanding anything to the contrary in this Section 4.02, (i) no U.S.
Royalty Consideration shall be payable by U.S. Licensee with respect to Net
Sales on any day on which any U.S. Generic Equivalent is offered for sale in the
United States and (ii) in addition, if (A) there has been any U.S. Generic
Equivalent offered for sale in the United States and (B) within two years
following the last day of any such offer for sale of any U.S. Generic
Equivalent, the average wholesale price of any branded U.S. Infringing Product,
or product that is bioequivalent and therapeutically equivalent to and
substitutable for a U.S. Infringing Product, sold, offered for sale or imported
by Licensee or any other Person is 10% or more below the average wholesale price
of Licensee’s U.S. Infringing Products immediately prior to the offering for
sale of such U.S. Generic Equivalent (the occurrence of the foregoing (A) and
(B), a “U.S. Generic Entry Impact”), then U.S. Licensee will have no further
obligation to pay any U.S. Royalty Consideration for the remainder of the U.S.
Royalty Term.  For the avoidance of doubt, for a year in which a U.S. Generic
Entry Impact occurs, (x) U.S. Licensee will pay U.S. Royalty Consideration to
Licensor with respect to the portion of such year prior to the date of such U.S.
Generic Entry Impact and (y) no U.S. Royalty Consideration will be due with
respect to any date thereafter.
 
 
31

--------------------------------------------------------------------------------

 
SECTION 4.03.  Worldwide (other than U.S.) Royalties.  If,


(a) in the European Opposition Proceeding, Licensor obtains a Relevant Patent
(in Swiss form or otherwise),


(b) the representations and warranties of Licensor set forth in
Sections 7.01(a), 7.01(b) and 7.01(e)(i) and the representations of the
Additional Parties set forth in Section 7.02 are true and correct in all
material respects,


(c) there is no Legal Restraint in effect, whether temporary or permanent,
restraining, enjoining, preventing, prohibiting, revoking or otherwise making
illegal or ineffective the grant of the Exclusive Designated Countries License,
on a country-by-country basis,


(d) The Aditech Addendum is in full force, and


(e) Each of Licensor and the Additional Parties have performed in all material
respects all obligations required to be performed by it under Sections 2.01(b),
2.02, 2.03, 2.07, 2.08, 2.09 and 2.11;


then, Designated Countries Licensee shall pay Licensor royalties on Net Sales in
each Designated Country of (i) any product  indicated for the treatment of
multiple sclerosis that, but for the rights granted pursuant to this Agreement,
would infringe a Relevant Patent included in the Designated Countries Licensed
Intellectual Property and (ii) any product indicated for the treatment of
multiple sclerosis having dimethyl fumarate as an API that, but for the rights
granted pursuant to this Agreement, would infringe a Patent included in the
Designated Countries Licensed Intellectual Property (any products that fulfill
the criteria in (i) or in (ii) or in both (i) and (ii) are referred to herein as
a “Designated Country Infringing Product”), according to the following terms
(the royalty payments described in this Section 4.03, collectively, the
“Designated Countries Royalty Consideration”):


(f) (i) From January 1, 2021 to December 31, 2028, Designated Countries Licensee
shall pay Licensor, on a country-by-country basis, royalties of 10% on Net
Sales, due and payable in U.S. dollars, of any Designated Country Infringing
Product in each Designated Country; and (ii) from January 1, 2029 until the
expiration of the last to expire (or be invalidated by a final court ruling,
from which no appeal can be taken or is timely taken) of the Infringed Claims
included in the Patents included in the Designated Countries Licensed
Intellectual Property, Designated Countries Licensee shall pay
 
 
32

--------------------------------------------------------------------------------

 
Licensor, on a country-by-country basis, royalties of 20% on Net Sales, due and
payable in U.S. dollars, of any Designated Country Infringing Product in each
Designated Country; provided in the case of each of the foregoing clauses
(i) and (ii) Designated Countries Licensee shall only be required to make any
such payment if all conditions set forth in this Section 4.03(a)-(e) have been
satisfied at all times throughout the calendar year prior to the time at which
such payment is otherwise due and payable pursuant to the terms of this
Section 4.03.  For the avoidance of doubt, the condition set forth in Section
4.03(c) shall apply on a country by country basis and failure to satisfy such
condition in an individual Designated Country shall not relieve Licensee of its
obligation to pay royalties pursuant to this Section 4.03 in respect of other
Designated Countries in which such condition has been satisfied.


(g) Within 60 days after December 31 of the relevant year, Licensee shall submit
a report to Licensor that sets forth, in reasonable detail, the calculation of
Net Sales on a country-by-country basis, converted to U.S. dollars calculated by
converting the local currency to U.S. dollars using the average monthly foreign
exchange rate for each applicable month used by Licensee for its external
financial reporting, for such calendar year and the related Designated Countries
Royalty Consideration owed by Designated Countries Licensee for such calendar
year (such report, the “Designated Countries Statement”) and concurrently
Designated Countries Licensee shall pay, or cause to be paid to, Licensor the
amount of the Designated Countries Royalty Consideration owed to Licensor
pursuant to this Section 4.03 in U.S. dollars as set forth in such Designated
Countries Statement.


(h) Notwithstanding anything to the contrary in this Section 4.03, (i) no
Designated Countries Royalty Consideration shall be payable by Designated
Countries Licensee with respect to Net Sales of a Designated Country Infringing
Product in a Designated Country on any day on which any Designated Country
Generic Equivalent to such Designated Country Infringing Product is offered for
sale in such Designated Country; and (ii) in addition, if (A) a Designated
Country Generic Equivalent to a branded Designated Country Infringing Product is
offered for sale in a Designated Country and (B) within two years following the
last day of any such offer for sale of such Designated Country Generic
Equivalent, the average wholesale price of such branded Designated Countries
Infringing Product, or product that is bioequivalent and therapeutically
equivalent to and substitutable for a Designated Countries Infringing Product,
in such Designated Country, offered for sale by Licensee or any other Person, is
10% or more below the average wholesale price of such branded Designated Country
Infringing Products in such Designated Country immediately prior to such last
day (the occurrence of the foregoing (A) and (B), a “Designated Country Generic
Entry Impact”), then Designated Countries Licensee will have no further
obligation to pay any Designated Countries Royalty Consideration with respect to
sales of such Designated Country Infringing Products in such Designated Country
for the remainder of the Designated Countries Royalty Term.  For the avoidance
of doubt, for a year in which a Designated Country Generic Entry Impact occurs
in respect of a Designated Country Infringing Product in a Designated Country,
(x) Designated Countries Licensee will pay Designated Countries Royalty
Consideration to Licensor with respect to the portion of such year prior to the
date of such Designated Country Generic Entry Impact, in such Designated Country
and (y) no Designated Countries Royalty Consideration will be due with respect
to any date thereafter in respect of such Designated Country Infringing Product
in such Designated Country.
 
 
33

--------------------------------------------------------------------------------

 
SECTION 4.04.  Form of Payment.  U.S. Licensee shall pay the U.S. Upfront Fee
and the U.S. Royalty Consideration, and Designated Countries Licensee shall pay
the Designated Countries Upfront Fee and the Designated Countries Royalty
Consideration, in cash by wire transfer of immediately available funds (in U.S.
dollars) to the account designated from time to time in writing by Licensor.


SECTION 4.05.  Late Penalties.  If U.S. Licensee or Designated Countries
Licensee fails to pay Licensor within 15 Business Days of the relevant due dates
set forth in this Article IV any amount otherwise due and payable to Licensor
under this Agreement, U.S. Licensee or Designated Countries Licensee, as
applicable, agrees to pay interest, calculated from the date such payment is due
until such amount is paid in full, at the prime rate set by the Bank of America
plus 1% per annum, or the maximum amount allowable by law, whichever is lower. 
U.S. Licensee or Designated Countries Licensee, as applicable, agrees to pay all
reasonable, documented and out-of-pocket legal fees and costs incurred by
Licensor in connection with Licensor’s collection efforts in the event U.S.
Licensee or Designated Countries Licensee fails to make any payment under this
Article IV that are due and payable and Licensor must take steps to collect the
payments owed.


SECTION 4.06.  Taxes.


(a) It is understood and agreed among the Parties hereto that any payments made
by or for the benefit of Licensee or its Affiliates (or any assignee of
Licensee) under this Agreement are exclusive of any value-added or similar tax
(“VAT”) imposed upon such payments.  Licensee represents that as of the date of
payment of the Upfront Fee, Licensee will hold commercial licenses. Licensee
shall promptly notify Licensor, if Licensee should cease to hold commercial
licenses at any time prior to expiry of the Royalty Term.  Licensor and Licensee
agree that none of the payments under this Agreement are intended to be subject
to VAT.  Licensee and Licensor shall provide each other with any information and
documentation reasonably requested to (i) mitigate the levying of any VAT on any
payments made by or for the benefit of Licensee or its Affiliates (or any
assignee of Licensee) under this Agreement and/or (ii) recover any VAT incurred
on such payments.


(i) If any Party receives any claim or notice from a tax authority contending
that a payment is or may be subject to VAT, then such Party shall promptly
notify the other Party or Parties, as applicable.  Licensor shall be entitled to
control all audits or other proceedings in connection with such claim (provided
that Licensee shall be entitled to participate at its own expense).


(ii) Licensor shall only be entitled to issue an invoice with the addition of
VAT to Licensee when Licensor determines, based on a legal opinion received by
Licensor and shared with Licensee, that Licensor is legally obliged to add VAT
to its
 
 
34

--------------------------------------------------------------------------------

 
invoice in order to ensure compliance with the requirements under the applicable
VAT legislation, in which case Licensor may issue such invoice and Licensee
shall pay, or cause to be paid to, Licensor the amount with the addition of VAT,
which payment may, at Licensee’s discretion, be made in the form of a
non-interest bearing promissory note (“the VAT Note”).  Each Party shall take
any commercially reasonable measures requested by another Party to recover any
VAT incurred on payments under this Agreement in accordance with Section 45(1)
of the Danish VAT Act.   Licensor shall indemnify and hold Licensee harmless
from (A) any VAT that cannot be recovered pursuant to the immediately preceding
sentence (which indemnity, for the avoidance of doubt, may be settled in part or
whole by offset against the corresponding VAT Note issued by Licensee) and (B)
any reasonable expenses incurred by Licensee in recovering VAT; provided that no
such obligation shall apply in respect of any VAT that cannot be recovered as a
consequence of the Licensee not holding commercial licenses.
 
(b) In the event any payments made by or for the benefit of Licensee (or any
assignee of Licensee) pursuant to this Agreement are or become subject to
withholding taxes under applicable Law, the Person making such payment pursuant
to this Agreement (the “Applicable Payer”) shall deduct and withhold the amount
of such taxes to the extent required by applicable Law; amounts otherwise
payable to Licensor pursuant to this Agreement shall be reduced by the amount of
taxes deducted and withheld; the Applicable Payer shall pay the amounts of such
taxes to the proper Governmental Entity in a timely manner and promptly transmit
to Licensor an official tax certificate or other evidence of such tax
obligations reasonably satisfactory to Licensor together with proof of payment
reasonably satisfactory to Licensor of all amounts deducted and withheld
sufficient to enable Licensor to claim such payment of taxes; and the amount of
any such taxes so withheld or deducted shall be treated for all other purposes
of this Agreement as if paid to Licensor.  Any such withholding taxes required
under applicable Law to be paid, deducted or withheld shall be an expense of,
and borne solely by, Licensor.  The Applicable Payer will provide Licensor with
reasonable assistance, at Licensor’s expense to enable Licensor to recover such
taxes as permitted by applicable Law.  Should any payment required to be made to
Licensor in accordance with the provisions of this Agreement be subject to
withholding of any taxes by Licensee or its Affiliates or any assignee of
Licensee, such Person shall (i) inform Licensor of such withholding requirement
in advance of the first payment to be made by the Applicable Payer to Licensor
hereunder, so as to allow Licensor to obtain and provide the Applicable Payer
with an appropriate certificate of exemption, if available, and (ii) shall
consult in good faith with Licensor prior to withholding any amounts and use
commercially reasonable efforts to minimize any such withholding if a
certificate of exemption is not available.  No withholding shall be made to the
extent an exemption from such withholding is timely obtained, and for as long as
such exemption is valid.  Notwithstanding anything to the contrary in this
Agreement, provided (i) that Licensor provides the Applicable Payer with an
executed Form W-8BEN-E claiming a complete exemption from U.S. withholding tax
otherwise imposed on payments under this Agreement, including any VAT Note,
under the U.S.-Denmark income tax treaty, the Applicable Payer shall not
withhold U.S. tax from any payment under this Agreement or any VAT Note and (ii)
no payment to Licensor under this Agreement shall be reduced by,
 
 
35

--------------------------------------------------------------------------------

 
and Licensee, its Affiliates (and any assignee of Licensee) shall indemnify
Licensor, its Affiliates (and any assignee of Licensor) and hold them harmless
from, any taxes deducted or withheld which would not have been required to be
deducted or withheld but for a sublicense or assignment by the U.S. Licensee or
the Designated Countries Licensee of any or all of its rights under this
Agreement or but for any other use of the Licensed Intellectual Property by a
Person other than the Licensee. If any deduction or withholding described in
clause (ii) of the prior sentence is required to be made under applicable Law,
the payment otherwise due to Licensor under this agreement shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section 4.06(b)) Licensor receives an amount equal to the sum it would have
received had no such deduction or withholding been made.  Upon the reasonable
request of the Applicable Payer, Licensor shall update any Form W-8BEN-E or
other form or certification previously delivered claiming an exemption from or
reduction of withholding and, if such Form W-8BEN-E or any other such form or
certification expires or becomes obsolete or inaccurate in any respect, or if
any previously obtained exemption from withholding is otherwise no longer valid,
Licensor shall promptly (and in any event within 10 days after such expiration,
obsolescence, inaccuracy or invalidity) notify the Applicable Payor in writing
of such expiration, obsolescence, inaccuracy or invalidity and, as applicable,
update the form or certification if it is legally able to do so. Licensor shall
indemnify and hold harmless any Applicable Payer from and against any taxes
(together with any interest and penalties thereon) (I) that are U.S. withholding
taxes due with respect to any such payments made pursuant to this Agreement or
(II) that such Applicable Payer incurs as a result of the expiration,
obsolescence or inaccuracy of any Form W-8BEN-E or other form, certification or
documentation delivered by Licensor claiming an exemption from or reduction of
withholding.


SECTION 4.07.  Audit Rights.  Licensee shall, and shall cause each of its
controlled Affiliates to, from January 1, 2021 until the earlier of (a) the
expiration of the last to expire of the Patents included in the Licensed
Intellectual Property, or (b) a final court ruling, from which no appeal can be
taken or from which no appeal is timely taken, that all otherwise extant claims
of Patents included in the Licensed Intellectual Property are unenforceable or
otherwise invalid in each jurisdiction in the Territory, keep and maintain books
and records in accordance with its standard accounting procedures and in
sufficient detail to verify the amount of any Royalty Consideration payable
under this Agreement during such period.  During the 45-day period following the
later of (i) Licensee’s delivery of a U.S. Statement or Designated Countries
Statement to Licensor pursuant to Section 4.02(h) or Section 4.03(g) and (ii)
the mutual selection by Licensor and Licensee of an independent accounting firm
as contemplated below, Licensor shall have the right on a reasonable period of
notice to have an independent accounting firm that is mutually selected by
Licensor and Licensee (the “Auditor”) examine such books and records of Licensee
and its controlled Affiliates, in each case to the extent such books and records
relate to the calculation of Net Sales and the related U.S. Royalty
Consideration and Designated Countries Royalty Consideration for the preceding
year set forth on such U.S. Statement or Designated Countries Statement,
respectively, and solely for the purpose of verifying the related U.S. Royalty
Consideration and Designated Countries Royalty Consideration set forth on such
U.S. Statement or Designated Countries Statement and that the
 
 
36

--------------------------------------------------------------------------------

 
Net Sales set forth on such U.S. Statement or Designated Countries Statement
were calculated in accordance with the terms of this Agreement. For the
avoidance of doubt, pursuant to this Section 4.07, the Auditor shall act as an
expert and not an arbitrator and, in any event, shall not substitute its own
accounting judgment for that of Licensee when auditing the accuracy of the
calculation of Net Sales and related U.S. Royalty Consideration and Designated
Countries Royalty Consideration set forth on a U.S. Statement or Designated
Countries Statement.  The Auditor may not be paid on a contingency or other
basis related to the outcome of the audit, and shall execute a confidentiality
agreement with Licensee and its Affiliates in a form reasonably satisfactory to
Licensee that prohibits the Auditor from disclosing or using information
obtained in connection with the audit (other than the disclosure to Licensor of
the results and conclusions of such audit).  Any such audit shall be conducted
during normal business hours, in such a manner as not to materially interfere
with the normal business activities, of Licensee and its Affiliates, and shall
be at Licensor’s expense; provided, however, if such audit reveals an
underpayment of more than 5% during the audited period, Licensee shall pay, or
cause to be paid, all reasonable costs of the Auditor, but shall not be
obligated to pay the fees, costs or expenses of any other Person in connection
with such audit.  Prompt adjustment and payment shall be made to correct for any
underpayment or overpayment revealed by any such audit.


ARTICLE V


Maintenance, Prosecution and Litigation


SECTION 5.01.  Submitting Agreement to PTAB.  Immediately following the
Effective Date, pursuant to 35 U.S.C. § 135(c) and 37 C.F.R. § 41.205, before
termination of the Interference Proceeding, Licensor and Licensee agree to file,
and/or to cause their relevant controlled Affiliates to file, a Joint Submission
of Agreement in substantially the same form as that provided in Appendix E, or
as otherwise directed by the PTAB, with the intention of providing a copy of
this Agreement and all related agreements to be kept separate from the
Interference file.


SECTION 5.02.  IP Advisory Committee.  Immediately following the Effective Date,
Licensor and Licensee shall create an intellectual property advisory committee
(the “IP Advisory Committee”) comprised of one or more individuals designated by
Licensor and one or more individuals designated by Licensee, which IP Advisory
Committee shall remain in effect from the Effective Date until (a) if the
Exclusive U.S. License becomes effective, the later of the conclusion of the
European Opposition Proceeding and the Exclusive U.S. License Effective Date or
(b), if the Exclusive U.S. License does not become effective, the expiry of the
last item to expire (or be invalidated in its entirety by a final court ruling,
from which no appeal can be taken or is timely taken) of the Licensed Patents. 
The IP Advisory Committee shall cooperate and meet at regular intervals as
agreed by Licensor and Licensee to discuss strategy and actions with respect to
the filing, maintenance, prosecution and defense of the Licensed Intellectual
Property and any Litigation related to the Licensed Intellectual Property (other
than as set forth in this Section 5.02.  Each of the Parties shall, and shall
cause each of their respective controlled Affiliates to, take reasonable steps
to make available to the members of the IP Advisory Committee documents
reasonably related to, and keep the members of the IP Advisory Committee
informed of, all maintenance, prosecution and defense activities related to the
 
 
37

--------------------------------------------------------------------------------

 
Licensed Intellectual Property, any Litigation related to the Licensed
Intellectual Property and any other correspondence involving such maintenance,
prosecution, defense and Litigation; provided that in no event shall Licensor be
required to provide any information that is subject to attorney-client
privilege, or work product immunity, which privilege or immunity would
reasonably be expected to be lost or reduced by disclosure to Licensee, or any
Confidential Intellectual Property Information, in either case that is related
to (i) the negotiation of this Agreement or any enforcement hereof or disputes
hereunder (including, establishing that a product is an Infringing Product),
(ii) the Interference Proceeding or (iii) the European Opposition Proceeding, in
each case prior to the conclusion of such matters; except that in each case
Licensor shall, and shall cause each of its controlled Affiliates to, use its
commercially reasonable efforts to provide the applicable information in a way,
if any, that would not reasonably be expected to violate such privilege, as
applicable, or materially adversely affect Licensor in the Interference
Proceeding or the European Opposition Proceeding, as applicable. As applicable,
no Party shall take, or omit to take (and each Party shall cause each of its
controlled Affiliates to not take or omit to take), any material action with
respect to the filing, maintenance, prosecution or defense of the Licensed
Intellectual Property (or any Litigation related to the Licensed Intellectual
Property) without first consulting with and giving reasonable good faith
consideration to the viewpoints of the IP Advisory Committee and its members. 
For the avoidance of doubt, (A) nothing contained in this Section 5.02 shall
give Licensee or any of its Affiliates the right to direct or control the
business operations of Licensor or any of the Additional Parties and (B) nothing
contained in this Section 5.02 shall give any Party the right to information
belonging to any other Party or its respective Affiliates related to the
Interference Proceeding or the European Opposition Proceeding.


SECTION 5.03.  Licensor Maintenance, Prosecution and Litigation.  Except with
respect to all Designated Countries Licensed Intellectual Property (other than
Licensor’s European patent EP 2801355), effective from the Effective Date until
the earlier of (a) the end of the Royalty Term or (b) (i) with respect to the
U.S. Licensed Intellectual Property, the Exclusive U.S. License Effective Date
and (ii) with respect to Licensor’s European patent EP 2801355 (Application No.
14172398.1), the date on which the European Opposition Proceeding has reached a
final, unappealable conclusion:


(a) Costs and Expenses.  Each of Licensor and the Additional Parties, if any,
owning any Licensed Intellectual Property shall, and shall cause each of their
respective controlled Affiliates to, at its or their sole cost and expense, take
all reasonable measures to diligently file, prosecute and maintain the
respective Licensed Patents. Each of Licensor and the Additional Parties, if
any, owning any Licensed Intellectual Property shall, and shall cause each of
their respective controlled Affiliates to, use commercially reasonable efforts
not to decline to file, prosecute or maintain any Licensed Patents, elect to
allow any Licensed Patents to lapse, or elect to terminate, abandon or otherwise
impair any Licensed Patents, in each case without the prior written consent of
Licensee, and Licensee shall have the right to assume the prosecution and/or
maintenance of such Licensed Patents.
 
 
38

--------------------------------------------------------------------------------

 
(b) Litigation.  The Parties shall notify each other promptly in writing if any
infringement or potential infringement of the Licensed Intellectual Property by
a Third Party is observed or suspected by the Parties or any of their controlled
Affiliates.


(i) Licensor shall have the initial right, but not the obligation, using counsel
of its choice at its own cost, to enforce the Licensed Intellectual Property or
defend any challenge with respect thereto.  Licensor shall have sole control of
any decisions or other aspects of any such Litigation.  To the extent reasonably
practicable, Licensor shall, and shall cause, where relevant, each of its
controlled Affiliates to, keep Licensee informed of the status of, and shall
consult with Licensee with respect to, any such Litigation (excepting the
Interference Proceeding or the European Opposition Proceeding), including, for
the avoidance of doubt, any defense, settlement, adjustment or compromise of any
such Litigation.  Upon request by Licensor, Licensee shall give to Licensor such
reasonable assistance in the Litigation as Licensor may reasonably request,
including by signing or executing any necessary documents and consenting to it
being named as a party to the proceedings.  Any and all recoveries from any such
Litigation shall be solely and entirely for Licensor’s account.


(ii) If Licensor does not exercise its right to institute any such action,
Licensor shall, and shall cause each of its controlled Affiliates to timely
provide Licensee with Notice such that Licensee may, at its sole option and
discretion, and at Licensee’s expense, enforce the Licensed Intellectual
Property or defend against any challenge with respect thereto.  In such case,
(A) Licensee shall have sole control of any decisions or other aspects of any
such Litigation, (B) to the extent reasonably practicable, Licensee shall keep
Licensor informed of the status of, and shall consult with Licensor with respect
to, any such Litigation, including, for the avoidance of doubt, any defense,
settlement, adjustment or compromise of any such Litigation, (C) upon request by
Licensee, Licensor shall, and shall cause each of its controlled Affiliates to,
give to Licensee such reasonable assistance in the Litigation as Licensee may
reasonably request, including by signing or executing any necessary documents
and consenting to it being named as a party to the proceedings and (D) any and
all recoveries from any such Litigation shall be solely and entirely for
Licensee’s account.


(c) ANDA Litigation.  Notwithstanding any provision of this Article V to the
contrary, Licensee shall, at all times from and after the Effective Date, have
sole control over, and shall have full authority to defend, litigate and control
(at its own cost and expense, including any attorneys’ fees), and shall have no
obligation to consult with the IP Advisory Committee with respect to, any
ANDA-related challenges such as, for example, a challenge pursuant to 21 U.S.C.
§ 355(j)(2)(A)(vii)(IV) or any challenge instituted in or by the USPTO, or any
similar Litigation or challenges anywhere in the Territory, to any (i) product
of Licensee or any of its Affiliates (including Tecfidera) or (ii) Licensed
Intellectual Property.


SECTION 5.04.  Licensee Maintenance, Prosecution and Litigation.  Effective with
respect to (i) the Designated Countries Licensed Intellectual Property (other
than Licensor’s European patent EP 2801355), as of the Effective Date, (ii) the
U.S. Licensed Intellectual Property, as of the Exclusive U.S. License Effective
Date and (iii) Licensor’s European patent EP 2801355 (Application No.
14172398.1), as of the date on which the European Opposition Proceeding has
reached a final, unappealable conclusion:
 
 
39

--------------------------------------------------------------------------------

 
(a) Licensor Obligations. Each of Licensor and the Additional Parties shall
provide, and shall cause each of their respective controlled Affiliates to
provide, at Licensee’s cost and expense, any authorizations and powers of
attorney as requested by Licensee in order for Licensee to take the actions
contemplated by this Section 5.04(a), including to maintain the Licensed
Patents, prosecute any applications included therein for registration and to
opt-out from the exclusive competence of the European Unified Patent Court and
to withdraw from any such opt-out.


(b) Licensee Prosecution Obligations.  Licensee shall, at its sole cost and
expense, take all reasonable measures to diligently file, prosecute and maintain
the respective Licensed Intellectual Property and shall use commercially
reasonable efforts not to decline to file, prosecute or maintain any Licensed
Intellectual Property, elect to allow any Licensed Intellectual Property to
lapse, or elect to terminate, abandon or otherwise impair any Licensed
Intellectual Property, in each case without providing adequate advance notice to
Licensor, and Licensor shall have the right to assume the prosecution and/or
maintenance of such Licensed Intellectual Property.


(c) Litigation.


(i) Each of Licensor and the Additional Parties acknowledge and consent to
Licensee’s sole right to institute Litigation under the applicable Licensed
Intellectual Property, including the right to damages, equitable relief, and to
settle without consent, royalty or consideration of any kind to Licensor, the
Additional Parties or any of their respective Affiliates; provided that all
costs and expenses associated with any of the foregoing activities will be paid
by Licensee;


(ii) Each of Licensor and the Additional Parties shall, and shall cause each of
their respective controlled Affiliates to, notify Licensee promptly in writing
if any infringement or potential infringement of the Licensed Intellectual
Property by a Third Party is observed or suspected by Licensor, the Additional
Parties or any of their respective controlled Affiliates, whereupon 
(A) Licensee may, in its own sole discretion and at its own expense, institute
Litigation against any infringer or alleged infringer and control and defend
such Litigation and recover any damages, awards or settlements resulting
therefrom; (B) Licensee shall have sole control over any such Litigation
including any defense, settlement, adjustment or compromise of any such
Litigation; and (C) any and all recoveries from any such Litigation shall be
solely and entirely for Licensee’s account; and (D) if required by a
Governmental Entity, applicable Law or Order to permit Licensee or any of its
Affiliates to commence, pursue or defend any Litigation related to the Licensed
Intellectual Property, each of Licensor and the Additional Parties shall, and
shall cause each of their respective controlled Affiliates to, join as a party
to any such Litigation if such joinder is reasonably necessary to advance
Licensee’s position.
 
 
40

--------------------------------------------------------------------------------

 
(iii) If Licensee does not exercise its right to institute any such action,
Licensee shall timely provide Licensor and the Additional Parties with Notice
such that Licensor and the Additional Parties may, at their sole option,
discretion, and expense, enforce the Licensed Intellectual Property or defend
against any challenge with respect thereto. Upon request by Licensor, Licensee
shall give to Licensor such reasonable assistance in the Litigation as Licensor
may reasonably request, including by signing or executing any necessary
documents and consenting to being named as a party to the proceedings.  In such
case, (A) Licensor and the Additional Parties may, in their own sole discretion
and at their own expense, institute Litigation against any infringer or alleged
infringer and control and defend such Litigation and recover any damages, awards
or settlements resulting therefrom; (B) Licensor and the Additional Parties
shall have sole control over any such Litigation including any defense,
settlement, adjustment or compromise of any such Litigation; and (C) any and all
recoveries from any such Litigation shall be solely and entirely for Licensor’s
and the Additional Parties’ account; and (D) if required by a Governmental
Entity, applicable Law or Order to permit Licensor, the Additional Parties or
any of their respective Subsidiaries to commence, pursue or defend any
Litigation related to the Licensed Intellectual Property, Licensee shall, and
shall cause each of its controlled Affiliates to, join as a party to any such
Litigation if such joinder is reasonably necessary to advance Licensor’s and the
Additional Parties’ position.


(d) Notwithstanding anything to the contrary in Section 5.03, if at any time
prior to the Exclusive U.S. License Effective Date in respect of the U.S.
Licensed Intellectual Property, or prior to the date on which the European
Opposition Proceeding has reached a final, unappealable conclusion in respect of
Licensor’s European patent EP 2801355 (Application No. 14172398.1), Licensor or
any of the Additional Parties or any of their respective Affiliates has failed
to, or notified Licensee that it does not intend to, diligently file, prosecute,
and maintain the Licensed Intellectual Property and defend and pursue all
Litigation against any infringer or alleged infringer of such Licensed
Intellectual Property using its reasonable best efforts, Licensee shall have the
right, but not the obligation, to file, prosecute, and maintain the Licensed
Intellectual Property, and to defend and pursue Litigation, in which event, the
foregoing Sections 5.04(a)-5.04(c) shall control. 


(e) Notwithstanding Sections 5.04(a) and (b), if, at any time, Licensee has
failed to, or has notified Licensor and the Additional Parties that it does not
intend to, diligently file, prosecute, and maintain the Licensed Intellectual
Property using its reasonable best efforts, Licensor and the Additional Parties
shall have the right, but not the obligation, to, at Licensor’s and the
Additional Parties’ sole cost and expense, file, prosecute and maintain the
Licensed Intellectual Property upon reasonable notice to Licensee.
 
 
41

--------------------------------------------------------------------------------

 
ARTICLE VI


Conditions Precedent


SECTION 6.01.  Conditions for the Benefit of Each Party.  The effectiveness of
the Exclusive U.S. License is subject to the satisfaction or waiver (by each of
the Parties) on or prior to the Exclusive U.S. License Effective Date of the
following conditions:


(a) Governmental Approvals.  Any waiting period under the HSR Act (including any
extension thereof) applicable to the grant of the Exclusive U.S. License shall
have expired or been earlier terminated and the authorizations, consents, orders
or approvals of, or declarations or filings with, any Governmental Entity
required by applicable Law, shall have occurred or been obtained (in each case,
without the imposition of a Burdensome Condition).


(b) No Injunctions or Legal Restraints.  No restraining order or injunction or
other Order issued by any Governmental Entity of competent jurisdiction or Law
or other legal restraint or prohibition (collectively, “Legal Restraints”),
whether temporary or permanent, restraining, enjoining, preventing, prohibiting
or otherwise making illegal or ineffective the grant of the Exclusive U.S.
License shall be in effect.


SECTION 6.02.  Frustration of Conditions to Effectiveness.  None of Licensor,
the Additional Parties or Licensee may rely on the failure of any condition set
forth in this Article VI to be satisfied if such failure was caused by such
Party’s failure to comply with the terms of this Agreement.
 
ARTICLE VII


Representations and Warranties


SECTION 7.01.  Representations and Warranties Regarding Licensor.  Licensor
represents and warrants to Licensee as of the Effective Date:


(a) Organization, Standing and Corporate Power.  Licensor is a Danish limited
liability company duly organized and validly existing under the Laws of
Denmark.  Licensor has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement and to consummate the Transactions.


(b) Authority; Noncontravention; Voting Requirements.  (i) Subject to the
receipt of the Licensor Shareholder Approval, Licensor has all necessary
corporate power and corporate authority to execute and deliver this Agreement
and the Aditech Addendum and to perform its obligations hereunder and thereunder
and to consummate the Transactions and the transactions contemplated by the
Aditech Addendum.  As of the Effective Date, this Agreement and the Aditech
Addendum have been duly authorized, executed and delivered by Licensor and
constitute legal, valid and binding agreement of Licensor, enforceable in
accordance with their terms, except to the extent that enforcement hereof or
thereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other Laws affecting enforcement of creditors’
rights or by general equitable principles.  Except for obtaining the Licensor
Shareholder Approval, no other corporate or shareholder action on the part of
Licensor is necessary to authorize the execution, delivery and performance by
Licensor (including any approval or action by the Board of Directors of Licensor
and of this Agreement or the Aditech Addendum and the consummation by it of the
Transactions or the transactions contemplated by the Aditech Addendum.
 
 
42

--------------------------------------------------------------------------------

 
(ii) At a meeting of the Board of Directors of Licensor duly called and held (A)
the disinterested members of the Board of Directors of Licensor, which do not
form a quorum, declared in the best interests of Licensor and its shareholders,
and therefore recommended the holders of Licensor Ordinary Shares approve the
Transactions and the transactions contemplated by the Aditech Addendum and the
execution, delivery and performance by Licensor of this Agreement and the
Aditech Addendum and the consummation of the Transactions and the transactions
contemplated by the Aditech Addendum, and (B) the Board of Directors of Licensor
resolved to refer and submit the approval of this Agreement, the Aditech
Addendum and the Transactions to a vote at a Licensor Shareholders’ Meeting in
accordance with the terms of this Agreement. The Board of Directors of Licensor
has taken all necessary actions in accordance with applicable Law and the
Licensor Articles to duly call and give notice (such notice, a “Notice of
Meeting”) of a meeting of holders of its Licensor Ordinary Shares for the
purposes of obtaining Licensor Shareholder Approval.


(iii) As of the Effective Date, at a duly called and convened meeting of
Licensor’s holders of its Ordinary Shares (the “Licensor Shareholders’
Meeting”), holders of at least two-thirds of the outstanding Licensor Ordinary
Shares entitled to vote thereon, voting together as a single class,
affirmatively voted (in person or by proxy) to approve the Transactions and the
execution and delivery and performance by Licensor of this Agreement and the
Aditech Addendum and the consummation of the Transactions and the transactions
contemplated by the Aditech Addendum (the “Licensor Shareholder Approval”), and
such Licensor Shareholder Approval, is the only vote of the holders of any class
or series of capital stock of Licensor necessary to adopt this Agreement, the
Aditech Addendum and approve and consummate the Transactions and the
transactions contemplated by the Aditech Addendum.


(iv) The execution, delivery and performance by Licensor of this Agreement and
the Aditech Addendum and the consummation of the Transactions and the
transactions contemplated by the Aditech Addendum (in each case, alone or in
combination with any other event) will not (A) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under any Contract to which Licensor or any of its Affiliates is a party
or by which Licensor or any of its Affiliates is bound or to which any of the
property or assets of Licensor or any of its Affiliates is subject, (B) impair
or impose a Lien (other than the restrictions set forth in this Agreement or a
Permitted Lien) on any of the Licensed Intellectual Property, (C) assuming the
receipt of Licensor Shareholder Approval, violate any provision of the
organizational documents of Licensor or any of its Affiliates, (D) violate any
Law or
 
 
43

--------------------------------------------------------------------------------

 
judgment, order, writ, injunction, legally binding agreement with a Governmental
Entity, stipulation or decree, including any binding decree of any arbitrator
(each, an “Order”) applicable to Licensor or any of its Affiliates or any of
their respective properties, or (E) grant any rights of appraisal to any holder
of Licensor Ordinary Shares, except, in the case of clauses (A) and (D), as
would not reasonably be expected to impair in any material respect the ability
of Licensor or any of its Affiliates to perform their obligations under this
Agreement or the Aditech Addendum or prevent or materially impede, interfere
with, hinder or delay the consummation of any of the Transactions and the
transactions contemplated by the Aditech Addendum; and no filing with or
Consent, approval, authorization, Order, registration or qualification of or
with any Governmental Entity is required for the execution, delivery and
performance by Licensor of its obligations under this Agreement or the Aditech
Addendum, except, (i) in the case of this Agreement, for the filing of a
notification and report by Licensor under the HSR Act and where the failure to
obtain or make any such filing, Consent, approval, authorization, Order,
registration or qualification would not reasonably be expected to impair in any
material respect the ability of Licensor to perform its obligations under this
Agreement or the Aditech Addendum or prevent or materially impede, interfere
with, hinder or delay the consummation of any of the Transactions or the
transactions contemplated by the Aditech Addendum.


(c) Shareholder Meeting Materials.  As of the Effective Date and the time it or
any amendment or supplement thereto was first published, sent or given to the
shareholders of Licensor, or at the time of the Licensor Shareholders’ Meeting ,
the Shareholder Meeting Materials (including any amendment or supplement
thereto) did not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they are
made, not misleading.  As of the same times, the Shareholder Meeting Materials
complied as to form in all material respects with applicable Law. 
Notwithstanding the foregoing, Licensor makes no representation or warranty with
respect to statements made or incorporated by reference therein based on
information supplied by or on behalf of Licensee or any Affiliates thereof for
inclusion or incorporation by reference in the Shareholder Meeting Materials.


(d) Legal Proceedings.  Excepting the Litigation involving (i) the Interference;
(ii) Licensor’s European patent EP 2 801 355 (Application No. 20140172398);
(iii) Licensor’s German Utility Model DE202005002112U1; (iv) the European
Opposition Proceeding; (v) Appeal T 1537/16-3.3.07 regarding the opposition to
Licensor’s European patent EP 2 379 063 (Application No. 10 700 730.4) at the
European Patent Office; and (vi) Appeal T 1490/15-3.3.07 regarding the
opposition to Licensor’s European patent EP 2 316 430 (Application No. 10 182
198.1) at the European Patent Office, as of the Agreement Date there is no
Litigation pending or, to the knowledge of Licensor, threatened in writing,
before or by any Governmental Entity against Licensor or any of its Affiliates
that involves or that would reasonably be expected to involve the Licensed
Intellectual Property or that, individually or in the aggregate, would
reasonably be expected to impair in any material respect the ability of Licensor
or any of its controlled Affiliates to perform their obligations under this
Agreement or the Aditech Addendum or prevent or materially impede, interfere
with, hinder or delay the consummation of any of the Transactions or any of the
transactions contemplated by the Aditech Addendum, nor are there any Orders
outstanding against Licensor or any of its Affiliates that involve or that would
reasonably be expected to involve the Licensed Intellectual Property or that,
individually or in the aggregate, would reasonably be expected to impair in any
material respect the ability of Licensor or any of its controlled Affiliates to
perform their obligations under this Agreement or the Aditech Addendum or
prevent or materially impede, interfere with, hinder or delay the consummation
of any of the Transactions or any of the transactions contemplated by the
Aditech Addendum.
 
 
44

--------------------------------------------------------------------------------

 
(e) Intellectual Property.


(i) As of the Agreement Date, Licensor or a wholly-owned Subsidiary of Licensor
(1) owns or controls, or has the right to grant a license in, to or under the
Licensed Intellectual Property, free and clear of all Liens (other than
Permitted Liens) including licenses granted in, to or under the Licensed
Intellectual Property and (2) possesses all rights necessary to grant the
licenses contemplated by this Agreement under the Licensed Intellectual
Property, except (w) for any adverse effect the Interference Proceeding, the
European Opposition Proceeding, the Litigation involving European patent EP 2
801 355 (Application No. 20140172398) and German Utility Model DE202005002112U1,
Appeal T 1537/16-3.3.07 regarding the opposition to Licensor’s European patent
EP 2 379 063 (Application No. 10 700 730.4) at the European Patent Office, and
Appeal T 1490/15-3.3.07 regarding the opposition to Licensor’s European patent
EP 2 316 430 (Application No. 10 182 198.1) at the European Patent Office or the
terms of this Agreement have on the ownership, control or ability to license the
Licensed Intellectual Property and (x) with respect to the Licensed Intellectual
Property other than the Patents included in the Licensed Intellectual Property,
as would not be expected to have a material effect on Licensor, Licensee, any of
their respective Affiliates or the Transactions; provided that Licensor does not
represent or warrant that Licensed Intellectual Property which is licensed by a
Third Party to Licensor or a wholly-owned Subsidiary of Licensor is free and
clear of all Liens.


(ii) Other than the Additional Parties, none of Licensor’s Affiliates, has or
has had at any time in the twelve (12) months prior to the Agreement Date, any
right, title or interest in, to or under any Intellectual Property relating to
the use of a fumaric acid ester to treat multiple sclerosis.


(iii) As of the Agreement Date, there is no Litigation (A) pending or threatened
by Licensor, Aditech or any Affiliate of Licensor having (at any time) any right
in any of the Licensed Intellectual Property to enforce the Licensed
Intellectual Property or (B) pending, threatened in writing or, to the knowledge
of Licensor, threatened orally or otherwise asserted, that challenges or
contests the legality, validity, enforceability, registrability, alienability,
use or ownership of any of the Licensed Intellectual Property, in each of
(A) and (B), (x) except the Interference Proceeding, Appeal T 1773/16-3.3.02
regarding the Opposition against Licensee’s European patent EP 2 137 537
(Application No. 8 725 256.5) at the European Patent Office, the Litigation
involving Licensor’s European patent EP 2 801 355 (Application No. 20140172398)
and the Litigation involving Licensor’s German Utility Model DE202005002112U1,
Appeal T 1537/16-3.3.07 regarding the opposition to Licensor’s European patent
EP 2 379 063 (Application No. 10 700 730.4) at the European Patent Office and
Appeal T 1490/15-3.3.07 regarding the opposition to Licensor’s European patent
EP 2 316 430 (Application No. 10 182 198.1) at the European Patent Office and
(y) except, with respect to the Licensed Intellectual Property other than the
Patents included in the Licensed Intellectual Property, the Licensor shall not
be in breach of (A) and/or (B) above if the non compliance with (A) and/or (B)
above does not have a material effect on Licensee, or any of its respective
Affiliates or the Transactions.
 
 
45

--------------------------------------------------------------------------------

 
(iv) (A) Licensor and each of its Affiliates that holds or has held any Licensed
Intellectual Property have taken all commercially reasonable steps to obtain,
maintain and protect the extant Patents of the Licensed Intellectual Property in
the U.S. and Europe, except as would not have a material effect on Licensee and
(B) excepting those agreements listed in Appendix B, Licensor has not, since
December 31, 2015 transferred, sold, conveyed or assigned any Intellectual
Property to any other Person.


(v) All Patents included in the Licensed Intellectual Property are lawfully held
in Denmark.  For avoidance of doubt, Patents are deemed to be lawfully held in
Denmark where such Patents are owned by an entity organized under the laws of
Denmark and having a principal place of business in Denmark.


(vi) Licensor does not own or hold any rights in, to or under any trademarks,
service marks, trade dress, logos, trade names, corporate names or Internet
domain names except (A) the trademark rights in “FP-187” licensed to Licensee
hereunder, including those trademark rights listed in Appendix A and (B) any
such rights including or containing the words “Forward Pharma”.


(vii) Licensor provides no warranty, express or implied, that any Patents of the
Licensed Intellectual Property will issue after the Agreement Date or that any
granted Patent which has issued or will issue from the Licensed Intellectual
Property is or will be valid and enforceable, or that, after the date of this
Agreement, the sale or distribution of any Licensed Product or Infringing
Product will not infringe the patent or other proprietary rights of any Third
Party.


(viii) The licenses and other rights granted in this Agreement do not
(A) materially conflict with any Contract to which Licensor, or any of its
Affiliates having any right in any of the Licensed Intellectual Property, is
subject or (B) create or bring into effect any material rights involving any
Third Party.


(ix) Licensor and each of its Affiliates having, on or at any time within the
three years preceding the Agreement Date, any right in any of the Licensed
Intellectual Property, are in material compliance with, and have at all times on
and during the three years preceding the Agreement Date, been in material
compliance with, the terms of all third-party licenses and other obligations
related to or included in the Licensed Intellectual Property.
 
 
46

--------------------------------------------------------------------------------

 
(f) Shareholders’ Register.  Licensor has delivered to Licensee an updated copy
of its shareholders’ register which bears a notation indicating that the
Specified Shareholders’ Licensor Ordinary Shares are subject to the provisions
and restrictions of the Shareholders Commitment Agreement.


(g) Employment Matters.  No current or former employee, director or other
service provider of Licensor or any of its Affiliates other than those set forth
on Appendix H, is or shall be entitled to employment with, or any compensation
or benefit from, Licensee or any of its Affiliates as a result of the
consummation of the Transactions (alone or in combination with any other event).


(h) Legal Matters.  Licensor has delivered, or caused to be delivered to
Licensee, the opinion of Danish counsel stating that Licensor, subject to the
receipt of the Licensor Shareholder Approval, has the requisite power and
authority to execute, deliver and perform its obligations under this Agreement.


(i) Finders or Brokers; Fees.  No agent, broker, investment banker or other firm
or Person is or will be entitled to any broker’s or finder’s fee or any other
commission or similar fee in connection with any of the Transactions as a result
of any action taken by Licensor or any Additional Party.


(j) Aditech Addendum.  As of the Agreement Date, Licensor has made available
to Licensee a true, complete and correct copy of the Patent Transfer Agreement
and, as of the Effective Date, the Aditech Addendum between Licensor, on the one
hand, and Aditech, on the other hand, and true, complete and correct copies of
all other material Contracts, if any, between such parties and any of their
respective Affiliates relating to the Licensed Intellectual Property.


(k) Documents Provided.  As of the Agreement Date, Licensor has made available
to Licensee true, complete and correct copies of (i) all material Contracts of
Licensor or its Affiliates related to the Licensed Intellectual Property,
including all licenses and other agreements, arrangements or understandings
granting any rights or options in, to or under any items included in the
Licensed Intellectual Property, (ii) all material nonpublic assignment
documents; (iii) schedules demonstrating that any annuity fees, maintenance fees
and the like that have become due prior to the Agreement Date have been timely
paid for all Patents extant as of the Agreement Date and included in the
Licensed Intellectual Property; (iv) references relating to all Patents included
in the Licensed Intellectual Property; (v) any judgments relating to the
Licensed Intellectual Property and any material documentation regarding any
litigation, oppositions, interferences or any other adversarial proceedings
related to the Licensed Intellectual Property or to third party intellectual
property, as filed or otherwise asserted by or against Licensor, excluding the
Interference Proceeding, the European Opposition Proceeding, Appeal T
1773/16-3.3.02 regarding the Opposition against Licensee’s European patent EP 2
137 537 (Application No. 8 725 256.5) at the European Patent Office, the
Litigation involving Licensor’s European patent EP 2 801 355 (Application No.
20140172398) and the Litigation involving Licensor’s German Utility Model
DE202005002112U1, Appeal T 1537/16-3.3.07 regarding the opposition to Licensor’s
European patent EP 2 379 063 (Application No. 10 700 730.4) at the European
Patent Office and Appeal T 1490/15-3.3.07 regarding the opposition to Licensor’s
European patent EP 2 316 430 (Application No. 10 182 198.1) at the European
Patent Office and (vi) any assertions or claims of ownership, inventorship, or
rights to practice any Patent included in the Licensed Intellectual Property by
any party (other than Licensee and their Affiliates) not identified in the
applicable Patent application as an owner or inventor.

 
47

--------------------------------------------------------------------------------

 
(l) Maintenance Fees.  Licensor has timely paid all maintenance fees and
annuities related to the Patents of the Licensed Intellectual Property extant as
of the Agreement Date.


SECTION 7.02.  Representations and Warranties Regarding the Additional Parties. 
Each of the Additional Parties represents and warrants to Licensee as the
Effective Date:


(a) Organization, Standing and Corporate Power.  Such Additional Party is duly
organized and validly existing.  Such Additional Party has the requisite power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the Transactions.


(b) Authority.  As of the Effective Date, this Agreement has been duly
authorized, executed and delivered by the applicable Additional Party and
constitutes a legal, valid and binding agreement of the applicable Additional
Party, enforceable in accordance with its terms, except to the extent that
enforcement hereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other Laws affecting enforcement of
creditors’ rights or by general equitable principles.


(c) Noncontravention.  The execution, delivery and performance by
such Additional Parties of this Agreement and the consummation of the
Transactions (alone or in combination with any other event) will not (i)
conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under any Contract to which such
Additional Party or any of its Affiliates is a party or by which such Additional
Party or any of its Affiliates is bound or to which any of the property or
assets of such Additional Party or any of its Affiliates is subject,
(ii) violate any provision of the organizational documents of such Additional
Party or any of its Affiliates or (iii) violate any Law or Order applicable to
such Additional Party or any of its Affiliates or their respective properties,
except, in the case of clauses (i) and (iii), as would not reasonably be
expected to impair in any material respect the ability of such Additional Party
to perform its obligations under this Agreement or prevent or materially impede,
interfere with, hinder or delay the consummation of any of the Transactions; and
no filing with or Consent, approval, authorization, Order, registration or
qualification of or with any Governmental Entity, is required for the execution,
delivery and performance by such Additional Party of its obligations under this
Agreement, except where the failure to obtain or make any such filing, Consent,
approval, authorization, Order, registration or qualification would not
reasonably be expected to impair in any material respect the ability of such
Additional Party to perform its obligations under this Agreement or prevent or
materially impede, interfere with, hinder or delay the consummation of any of
the Transactions.
 
 
48

--------------------------------------------------------------------------------

 
SECTION 7.03.  Representations and Warranties Regarding Licensee.  Licensee
represents and warrants to Licensor as of the Agreement Date and the Effective
Date:


(a) Organization, Standing and Corporate Power.  U.S. Licensee is a limited
liability company duly organized, validly existing and in good standing under
the Laws of Switzerland and Designated Countries Licensee is a limited company
duly organized, validly existing and in good standing under the Laws of
Bermuda.  U.S. Licensee and Designated Countries Licensee have the requisite
power and authority to execute, deliver and perform its obligations under this
Agreement and the consummation of the Transactions.


(b) Authority.  As of the Effective Date, this Agreement has been duly
authorized, executed and delivered by Licensee and constitutes a legal, valid
and binding agreement of Licensee, enforceable in accordance with its terms,
except to the extent that enforcement hereof may be limited by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium or other Laws
affecting enforcement of creditors’ rights or by general equitable principles.


(c) Noncontravention.  The execution, delivery and performance by Licensee of
this Agreement and the consummation of the Transactions (alone or in combination
with any other event) will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
any Contract to which Licensee or any of its Affiliates is a party or by which
Licensee or any of its Affiliates is bound or to which any of the property or
assets of Licensee or any of its Affiliates is subject, (ii) violate any
provision of the organizational documents of Licensee or any of its Affiliates
or (iii) violate any Law or Order applicable to Licensee or any of its
Affiliates or their respective properties, except, in the case of clauses (i)
and (iii), as would not reasonably be expected to impair in any material respect
the ability of Licensee to perform its obligations under this Agreement or
prevent or materially impede, interfere with, hinder or delay the consummation
of any of the Transactions; and no filing with or Consent, approval,
authorization, Order, registration or qualification of or with any Governmental
Entity, is required for the execution, delivery and performance by Licensor of
its obligations under this Agreement, except for the filing of a notification
and report under the HSR Act and where the failure to obtain or make any such
filing, Consent, approval, authorization, Order, registration or qualification
would not reasonably be expected to impair in any material respect the ability
of Licensee to perform its obligations under this Agreement or prevent or
materially impede, interfere with, hinder or delay the consummation of any of
the Transactions.


SECTION 7.04.  No Additional Representations.  Each Party represents and
acknowledges that (i) none of the Parties or any of the respective Affiliates,
shareholders, directors, officers, employees, counsel, advisors, representatives
or agents (collectively, “Agents”) or any other Person has made any
representation or warranty, express or implied, as to any Licensed Intellectual
Property, or the accuracy or completeness of any information regarding any Party
or that any Party furnished or made available to any other Party or its Agents,
except as expressly set forth in this Agreement, (ii) such Party has not relied
on any representation or warranty from any other Party or any other Person in
determining to enter into this Agreement, except as expressly set forth in this
Agreement, and (iii) none of the Parties or any other Person shall have or be
subject to any liability, whether in law or in equity and whether sounding in
contract, tort or otherwise, to any Party or any other Person resulting from the
provision of any such information to any other Party or its Agents, or use by
any other Party or its Agents of any such information, including any
information, documents or material made available in the data room or management
presentations in expectation of the Transactions.
 
 
49

--------------------------------------------------------------------------------

 
ARTICLE VIII


General Provisions


SECTION 8.01.  Amendment; Extension; Waiver.  This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Parties;
provided, however, there shall be no amendment or change to the provisions
hereof which by applicable Law would require further approval by the
shareholders of Licensor without such shareholder approval.  Any agreement on
the part of a Party to any extension or waiver with respect to this Agreement
shall be valid only if set forth in an instrument in writing signed on behalf of
such Party; provided, however, that there shall be no waiver of this Agreement
which by applicable Law requires further approval by the shareholders of
Licensor without such shareholder approval.  The failure of any Party to this
Agreement to assert any of its rights under this Agreement or otherwise shall
not constitute a waiver of such rights.


SECTION 8.02.  Survival of Covenants, Agreements, Representations, Warranties,
Obligations and Undertakings.  The representations, warranties, covenants,
agreements, obligations and undertakings in this Agreement shall survive the
Exclusive U.S. License Effective Date (unless otherwise indicated).


SECTION 8.03.  Notices.  All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given (and
shall be deemed to have been duly given upon receipt) by delivery by hand, by
registered or certified mail (postage prepaid, return receipt requested) or by
email with a copy by mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified by like notice) (each, a “Notice”):





     
if to Licensee, to:




     
Biogen Inc.
     
225 Binney Street
     
Cambridge, MA 02142
     
Attention:
General Counsel
     
Email:
susan.alexander@biogen.com

 
 
50

--------------------------------------------------------------------------------

 

     
and
             
with a copy to (which copy does not constitute notice):




     
Cravath, Swaine & Moore LLP
     
Worldwide Plaza
     
825 Eighth Avenue
     
New York, NY 10019-7475
     
Attention:
Mark I. Greene
       
David J. Kappos
       
O. Keith Hallam, III
     
Email:
mgreene@cravath.com
       
dkappos@cravath.com
       
khallam@cravath.com




     
if to Licensor, to:




     
Forward Pharma FA ApS
     
Östergade 24A, 1st Floor
     
100 Copenhagen K,
     
Denmark
     
Attention:
Florian Schönharting
     
Email:
fs@nordicbiotech.com




     
with a copy to (which copy does not constitute notice):




     
Sidley Austin LLP
     
787 Seventh Avenue
     
New York, NY 10019
     
Attention:
Michael A. Gordon
       
Scott M. Freeman
     
Email:
mgordon@sidley.com
       
sfreeman@sidley.com




     
if to Licensor Authorized Agent, to:




     
Forward Pharma USA, LLC
     
7 Skyline Drive, Suite 350
     
Hawthorne, New York 10532
     
United States
     
Attention:
Florian Schönharting
     
Email:
fs@nordicbiotech.com

 
 
51

--------------------------------------------------------------------------------

 

     
if to any or all of the Additional Parties, to:




     
The Representative
     
Forward Pharma A/S
     
Østergade 24A, 1
     
1100 Copenhagen K
     
Denmark
     
Attention:
Florian Schönharting
     
Email:
fs@nordicbiotech.com






     
with a copy to (which copy does not constitute notice):




     
Sidley Austin LLP
     
787 Seventh Avenue
     
New York, NY 10019
     
Attention:
Michael A. Gordon
       
Scott M. Freeman
     
Email:
mgordon@sidley.com
       
sfreeman@sidley.com




     
if to Additional Parties Authorized Agent, to:




     
Forward Pharma USA, LLC
     
7 Skyline Drive, Suite 350
     
Hawthorne, New York 10532
     
United States
     
Attention:
Florian Schönharting
     
Email:
fs@nordicbiotech.com






     
with a copy to (which copy does not constitute notice):




     
Sidley Austin LLP
     
787 Seventh Avenue
     
New York, NY 10019
     
Attention:
Michael A. Gordon
       
Scott M. Freeman
     
Email:
mgordon@sidley.com
       
sfreeman@sidley.com


 
SECTION 8.04.  Interpretation.  The headings contained in this Agreement and in
the table of contents to this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement. 
The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined.  Whenever the context may require,
 
 
52

--------------------------------------------------------------------------------

 
any pronoun shall include the corresponding masculine, feminine and neuter
forms.  The word “will” shall be construed to have the same meaning as the word
“shall”.  The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”.  The word “extent” in the phrase
“to the extent” shall mean the degree to which a subject or other thing extends,
and such phrase shall not mean simply “if”.  The word “or” shall not be
exclusive.  The phrase “date of this Agreement” shall be deemed to refer to the
Agreement Date.  All references to “dollars” or “$” shall refer to the lawful
money of the United States, and all references to “krone” or “DKK” shall refer
to the lawful money of Denmark.  Unless the context requires otherwise (i) any
definition of or reference to any Contract, instrument or other document or any
Law herein shall be construed as referring to such Contract, instrument or other
document or Law as from time to time amended, supplemented or otherwise
modified, (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and
(iv) all references herein to articles, sections and appendices shall be
construed to refer to articles and sections of, and appendices to, this
Agreement.  This Agreement shall be construed without regard to any presumption
or rule requiring construction or interpretation against the party drafting or
causing any instrument to be drafted.


SECTION 8.05.  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic image scan transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.


SECTION 8.06.  Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any Law, or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
Transactions contemplated hereby is not affected in any manner materially
adverse to any Party or such Party waives its rights under this Section 8.06
with respect thereto. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in an acceptable manner to the end
that the Transactions are fulfilled to the extent possible. Notwithstanding the
foregoing, the Parties intend that this Section 8.06 be construed as an integral
provision of this Agreement and that the provisions of this Agreement shall not
be severable in any manner that diminishes a Party’s rights hereunder or
increases a Party’s liability or obligations hereunder.


SECTION 8.07.  Entire Agreement; Third-Party Beneficiaries; No Other
Representations or Warranties.


(a) This Agreement, the Aditech Addendum, the Aditech Letter Agreement and the
Shareholders Commitment Agreement (i) constitute the entire agreement, and
supersede all prior agreements and understandings, both written and oral, among
the Parties and their Affiliates, or any of them, with respect to the subject
matter of this Agreement and the Shareholders Commitment Agreement and (ii)
except as specified in Section 2.01, Section 2.10 and the Aditech Addendum, are
not intended to confer upon any Person other than the Parties hereto or thereto
and the Released Parties, as applicable, any rights or remedies.
 
 
53

--------------------------------------------------------------------------------

 
(b) Except for the representations and warranties contained in Article VII, or
in any certificate delivered to Licensee in connection with the Transactions,
Licensee acknowledges that (i) none of Licensor, the Additional Parties or any
Person on behalf of Licensor or the Additional Parties makes any other express
or implied representation or warranty with respect to Licensor, the Additional
Parties or any of their respective Affiliates or with respect to any other
information made available to Licensee in connection with the Transactions, and
(ii) Licensee has not relied on any representation, warranty or other statement
made by Licensor, the Additional Parties or any Representative of Licensor or
the Additional Parties other than those set forth in Section 7.01.


(c) Except for the representations and warranties contained in Article VII, each
of Licensor and the Additional Parties acknowledges that (i) none of Licensee or
any other Person on behalf of Licensee makes any other express or implied
representation or warranty with respect to Licensee or with respect to any other
information made available to Licensor in connection with the Transactions, and
(ii) each of Licensor and the Additional Parties has not relied on any
representation, warranty or other statement made by Licensee or any
Representative of Licensee other than those set forth in Section 7.03.


SECTION 8.08.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, REGARDLESS OF
THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER APPLICABLE PRINCIPLES OF CONFLICTS OF
LAWS THEREOF, EXCEPT (A) THAT ANY CONTROVERSY, CLAIM OR DISPUTE INVOLVING
INFRINGEMENT OR VALIDITY OF INTELLECTUAL PROPERTY SHALL BE DETERMINED ACCORDING
TO THE LAWS UNDER WHICH SUCH INTELLECTUAL PROPERTY IS REGISTERED OR OTHERWISE
PROTECTED OR ENJOYABLE, ON A COUNTRY-BY-COUNTRY BASIS AND (B) TO THE EXTENT
DANISH LAW IS MANDATORILY APPLICABLE TO THIS AGREEMENT OR THE TRANSACTIONS.


SECTION 8.09.  Assignment.  Licensee may assign, in whole or in part, in its
sole discretion and without the consent of Licensor, this Agreement and any or
all of its rights, interests and obligations hereunder to any other Person, but
no such assignment shall relieve Licensee of its obligations under this
Agreement if such assignee does not perform such obligations.  Licensor and the
Additional Parties may not assign this Agreement or any of their respective
rights, interests, or obligations hereunder, in whole or in part, by operation
of Law or otherwise to any other Person without the prior written consent of
Licensee; provided, however, that Licensor may assign its rights to receive
royalty payments pursuant to Sections 4.02 and 4.03 of this Agreement, and other
ancillary rights as reasonably necessary to assign its rights to receive royalty
payments, to another Person without the prior written consent of Licensee. 
Subject to the first two sentences of this Section 8.09, this Agreement will be
binding upon, inure to the benefit of and be enforceable by, the Parties and
their respective successors and assigns.
 
 
54

--------------------------------------------------------------------------------

 
SECTION 8.10.  Dispute Resolution.


(a) Each of the Parties hereto irrevocably and unconditionally submits, for
itself and its property, to the jurisdiction of the federal and state courts in
the County of New York in the State of New York.  Each of the Parties hereto
further agrees that, to the fullest extent permitted by applicable Law, service
of any process, summons, notice or document by U.S. registered mail to such
Person’s respective address set forth in Section 8.03 shall be effective service
of process for any such controversy, claim or dispute in New York with respect
to any matters to which it has submitted to jurisdiction as set forth above in
the immediately preceding sentence.  Nothing in this Agreement will affect the
right of any Party to this Agreement to serve process in any other manner
permitted by applicable Law.  Each of the Parties hereto irrevocably and
unconditionally waives (and agrees not to plead or claim) any objection to the
laying of venue of any such controversy, claim or dispute in the courts in the
County of New York in the State of New York, or that any such controversy, claim
or dispute brought in any court in the County of New York in the State of New
York has been brought in an inconvenient forum.


(b) Any controversy, claim or dispute brought by Licensor or any of its
Affiliates against Licensee or any of its Affiliates arising out of or relating
to this Agreement or any breach hereof by Licensee shall be brought in the
courts in the County of New York in the State of New York.


(c) Any controversy, claim or dispute brought by Licensee or any of its
Affiliates against Licensor, the Additional Parties or any of their respective
controlled Affiliates arising out of or relating to this Agreement or any breach
hereof by Licensor or the Additional Parties may either be brought in the courts
in the County of New York in the State of New York or resolved by confidential
arbitration conducted and administered by JAMS or any successor entity thereto
(“JAMS”), in accordance with its Comprehensive Rules and Procedures.  The
arbitration shall be conducted in the County of New York, in the State of New
York.


(d) In the event of an arbitration, an organizational meeting shall be held
within 90 days of service of the initial arbitration demand.  The arbitration
shall be conducted by a panel of three arbitrators.  Where there is a conflict
between the JAMS rules and this clause, the provisions of this clause shall
govern.  Each Party shall select one arbitrator and the two arbitrators shall
select a third arbitrator, who will chair the panel. The persons considered for
selection as arbitrators shall not be limited to persons identified by JAMS. 
The arbitrator(s) shall be neutral and independent of each Party.  There shall
be no ex parte communications with the Party arbitrator(s) after the first
organizational meeting.  The confidentiality of all proceedings related to any
arbitration shall be strictly maintained, as shall the confidentiality of any
documents, deposition testimony, or other information exchanged in relation to
the arbitration proceedings (except as information may be required in any
judicial proceeding brought to enforce these arbitration provisions or any award
rendered hereunder).
 
 
55

--------------------------------------------------------------------------------

 
(i) The panel shall be requested to use reasonable efforts to render its
decision and award within 30 days after the close of evidence and, in any event,
within three months of the first organizational meeting.  The panel shall allow
reasonable discovery, relevant to the issues before it, subject to the goal of
completing the proceedings within the specified time frame.  Each Party shall be
limited to a maximum total number of four depositions (each deposition not to
exceed seven hours), except with respect to custodial depositions for purposes
of authenticating documents and, in extraordinary cases, as approved by the
panel.


(ii) The panel shall render findings of fact and conclusions of Law and a
written opinion setting forth the basis and reasons for any decision reached. 
In rendering an award, the panel shall determine the rights and obligations of
the Parties according to the substantive Laws of the State of New York and of
the United States, except (A) that any controversy, claim or dispute
involving infringement or validity of Intellectual Property shall be
determined according to the Laws under which such Intellectual Property is
registered or otherwise protected or enjoyable, on a country-by-country basis
and (B) to the extent Danish law is mandatorily applicable.  The decision of the
panel shall be final and binding.


(iii) The panel shall have the authority to grant any equitable or legal relief
that would be available in any judicial proceeding instituted to resolve the
disputed matter, including interim relief, but the panel shall not have the
authority to grant any remedies the Parties have waived in the Agreement or to
award special, punitive or exemplary damages.


(iv) Any decision or award of the panel shall be subject to the appeal by any
Party in accordance with the Optional Appeal Procedure of JAMS.


(v) Each of the Parties agrees that it will not bring any action relating to the
interpretation, application or enforcement of the provisions of this
Section 8.10(d) or seeking emergency or temporary relief prior to appointment of
the panel, in any court other than (A) courts in the County of New York in the
State of New York, or (B) the Danish Maritime and Commercial Court in
Copenhagen, and the Laws of the State of New York shall apply to any such
action, except (y) that any controversy, claim or dispute involving infringement
or validity of Intellectual Property shall be determined according to the
Laws under which such Intellectual Property is registered or otherwise protected
or enjoyable, on a country-by-country basis and (z) to the extent Danish law is
mandatorily applicable.  With respect to any such action, each of the Parties
hereby irrevocably consents to and submits itself to the personal jurisdiction
of (1) the courts in the County of New York in the State of New York and (2) the
Danish Maritime and Commercial Court in Copenhagen, and irrevocably waives any
objection to the laying of venue of any such action in such court or that any
such court is an inconvenient forum.  Each of the Parties hereby waives any
rights such Party may have to personal service of a summons, complaint or other
process in connection with such an action and agrees that service may be made by
registered or certified mail addressed to such Party and sent in accordance with
the provisions of this Agreement.  The Parties acknowledge and agree that, upon
appointment of the panel, it shall have the exclusive authority to grant relief.
 
 
56

--------------------------------------------------------------------------------

 
(vi) The Parties hereby also consent to the personal jurisdiction of (A) the
courts in the County of New York in the State of New York and (B) the Danish
Maritime and Commercial Court in Copenhagen, for the purpose of confirming any
award and entering judgment thereon and irrevocably waive any objection to the
laying of venue of any such action in such court or that any such court is an
inconvenient forum.  Each of the Parties hereby waives any rights such Party may
have to personal service of a summons, complaint or other process in connection
with such an action and agrees that service may be made by registered or
certified mail addressed to such Party and sent in accordance with the
provisions of this Agreement.


(e) Each Party agrees that the losing party (as determined by the court or
arbitral panel) in any Litigation or arbitration brought or held in accordance
with this Section 8.10 shall promptly reimburse the other Parties for all their
reasonable, documented, out-of-pocket attorneys’ fees and expenses incurred in
connection with such Litigation or arbitration.


SECTION 8.11.  Authorized Agent.


(a) Licensor hereby designates Forward Pharma USA, LLC as its authorized agent
(the “Licensor Authorized Agent”), upon whom process may be served to enforce
this Agreement in connection with any Litigation that may be instituted in any
court described in this Section 8.11.  Licensor hereby agrees to take any and
all action, including the filing of any and all documents that may be necessary
to establish and continue such appointment in full force and effect as
aforesaid.  Licensor hereby agrees that service of process upon the Licensor
Authorized Agent shall be, in every respect, effective service of process upon
Licensor.


(b) The Additional Parties hereby designate Forward Pharma USA, LLC as their
authorized agent (the “Additional Parties Authorized Agent”), upon whom process
may be served to enforce this Agreement in connection with any Litigation that
may be instituted in any court described in this Section 8.11.  The Additional
Parties hereby agree to take any and all action, including the filing of any and
all documents that may be necessary to establish and continue such appointment
in full force and effect as aforesaid.  The Additional Parties hereby agree that
service of process upon the Additional Parties Authorized Agent shall be, in
every respect, effective service of process upon the Additional Parties.


SECTION 8.12.  Specific Enforcement.  The Parties acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached, and that monetary damages, even if available, would not be
an adequate remedy therefor.  It is accordingly agreed that the Parties shall be
entitled to an injunction or injunctions, or any other appropriate form of
equitable relief, to prevent breaches of this Agreement and to enforce
specifically the performance of the terms and provisions of this Agreement in
any court or before any panel of arbitrators referred to in Section 8.10,
without the necessity of proving the inadequacy of money damages as a remedy
(and each Party hereby waives any requirement for the securing or posting of any
bond in connection with such remedy), this being in addition to any other remedy
to which they are entitled at law or in equity.  Each of the Parties
acknowledges and agrees that the right of specific enforcement is an integral
part of the Transactions and without such right, none of the Parties would have
entered into this Agreement.
 
 
57

--------------------------------------------------------------------------------

 
SECTION 8.13.  Indirect Damages.  In no event shall either Party have any
liability under any provision of this Agreement for any special, punitive,
incidental, consequential, special or indirect damages, including (i) loss of
future revenue or income, (ii) loss of business reputation or opportunity
relating to the breach or alleged breach of this Agreement, or (iii) diminution
of value or any damages based on any type of multiple, whether based on statute,
contract, tort or otherwise, and whether or not arising from the other Party’s
sole, joint, or concurrent negligence, strict liability, criminal liability or
other fault.


SECTION 8.14.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF ANY LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 8.14.


SECTION 8.15.  Rights in Bankruptcy.


(a) All rights and licenses granted to Licensee or any of its Affiliates under
or pursuant to this Agreement are intended to be, and will be deemed to be, for
purposes of Title 11 of the United States Code, as amended from time to time
(the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined under Section 101 of the Bankruptcy Code.  The Parties agree that
Licensee, any of its Affiliates or its or its Affiliates’ sublicensees will
retain and may fully exercise all of their respective rights and elections as
licensees of intellectual property in the event any case is commenced with
respect to Licensor or any of its Affiliates under the Bankruptcy Code (whether
a plenary case or an ancillary case under Chapter 15 of the Bankruptcy Code). 
The Parties further agree and acknowledge that enforcement by Licensee, any of
its Affiliates or its or its Affiliates’ sublicensees of any of their respective
rights under Section 365(n) of the Bankruptcy Code in connection with this
Agreement shall not violate the automatic stay of Section 362 of the Bankruptcy
Code and waive any right to object on such basis.  If Licensor, the Additional
Parties or any of their respective controlled Affiliates commence a case under
the Bankruptcy Code after the Agreement Date or otherwise become the
 
 
58

--------------------------------------------------------------------------------

 
subject of a case under the Bankruptcy Code commenced after the Agreement Date,
voluntarily or involuntarily and whether a plenary case or an ancillary case
under Chapter 15 of the Bankruptcy Code (such entity, a “Filing Party”),
(i) Licensee, its Affiliates and its and its Affiliates’ sublicensees shall have
all rights provided for under Section 365(n) of the Bankruptcy Code (and the
Parties hereby agree and acknowledge that such rights are necessary to ensure
that the interests of Licensee, and its Affiliates and its and its Affiliates’
sublicensees are “sufficiently protected” in the case of an ancillary case under
Chapter 15 of the Bankruptcy Code) and (ii) in addition to and not in lieu of
any other right or remedy Licensee or any of its Affiliates or their respective
sublicensees (the “Non-Filing Party”) may have under this Agreement or Section
365(n) of the Bankruptcy Code, the Non-Filing Party shall have the right to
obtain, and the Filing Party or any trustee for the Filing Party or its assets
shall, at the Non-Filing Party’s written request to the Filing Party, deliver a
copy of all embodiments held by the Filing Party of any Intellectual Property
rights licensed to the Non-Filing Party under or pursuant to this Agreement,
including such embodiments necessary for the Non-Filing Party to exercise its
rights hereunder.  In addition, the Filing Party shall take all steps reasonably
requested by the Non-Filing Party to perfect, exercise and enforce its rights
hereunder, including filings in the USPTO, U.S. Copyright Office or other
similar Governmental Entity, and under the Uniform Commercial Code.
 
(b) To the extent any license of rights under or pursuant to this Agreement does
not constitute a license to “intellectual property” as defined under Section 101
of the Bankruptcy Code (such licensed property, “Specified IP”), each of
Licensor, the Additional Parties and their respective controlled Affiliates, in
its position of licensor hereunder, hereby acknowledges and agrees that: 
(i) this Agreement is a material inducement to U.S. Licensee and Designated
Countries Licensee paying Licensor their respective portions of the Upfront Fee
and the Royalty Consideration pursuant to this Agreement and Licensee relying on
this Agreement in connection with its business and investment planning; (ii)
this Agreement is not an executory contract and does not contain any material,
ongoing obligations on Licensee, any of its Affiliates or its or its Affiliates’
sublicensees relevant to the standard governing executory contracts; (iii) the
Parties hereby acknowledge and agree that (A) any Specified IP is closely
related to the other Licensed Intellectual Property that constitutes
“intellectual property” as defined under Section 101 of the Bankruptcy Code and
(B) in the event Licensee, any of its Affiliates or its or its Affiliates’
sublicensees were to lose their rights in and to any Specified IP included in
the Licensed Intellectual Property, irreparable damage would occur to Licensee
or such Affiliate or  sublicensee for which monetary damages alone could not
provide sufficient remedy to Licensee or such Affiliate or sublicensee;
accordingly, Licensor and the Additional Parties (and any debtor-in-possession
or trustee or foreign representative of the business of Licensor or the
Additional Parties, as applicable) cannot and shall not attempt to reject this
Agreement pursuant to Section 365 of the Bankruptcy Code or any foreign
equivalent; and (iv) in the event Licensor or any of the Additional Parties (or
any debtor-in-possession or trustee or foreign representative of the business of
Licensor or such Additional Party, as applicable) does seek to reject this
Agreement and in the event such relief is granted, (A) the rejection shall be
treated merely as breach of the contract and not its avoidance, rescission, or
termination, (B) such rejection shall not terminate Licensee’s right to use such
license and shall have no effect upon the contract’s continued existence, (C)
Licensee, any of its Affiliates or its or its Affiliates’ sublicensees may elect
rights under Section 365(n) of the Bankruptcy Code or any foreign equivalent,
and (D) Licensee, any of its Affiliates or its or its Affiliates’ sublicensees
shall be entitled to seek other equitable treatment relating to such rejection.
 
 
59

--------------------------------------------------------------------------------

 
SECTION 8.16.  Further Assurances.  Each of the Parties agree to execute and
deliver (and to cause their respective controlled Affiliates to execute and
deliver), upon the written request of any Party hereto, any and all such further
documents, certificates, papers, schedules and instruments as reasonably
appropriate for the purpose of obtaining the full benefits of this Agreement.


SECTION 8.17.  Costs.  Each Party shall bear its own costs, fees and expenses
incurred in connection with this Agreement and the Transactions.


SECTION 8.18.  Independent Contractors.  Nothing contained herein shall be
deemed to create any relationship, whether in the nature of agency, joint
venture, partnership or otherwise, between the Parties.  No Party shall be
authorized to bind or obligate the other Parties in any manner.


SECTION 8.19.  Representative of Additional Parties.


(a) Each Additional Party hereby constitutes and appoints Forward Pharma A/S
(the “Additional Party Representative”) as attorney-in-fact for such Additional
Party with full power of substitution and authority, in its discretion, to
enforce this Agreement against the parties hereto, and to execute any amendment
or waiver of this Agreement and any other document or instrument necessary or
advisable in order to carry out the provisions of this Agreement, to give and
receive notices and communications relating to this Agreement and to agree to,
negotiate, enter into settlements and compromises of, and to comply with Orders
with respect to, any dispute relating to this Agreement and to take all actions
necessary or appropriate in the judgment of the Additional Party Representative
for the accomplishment of the foregoing.


(b) All decisions of and actions by the Additional Party Representative may be
relied upon by Licensee, Licensor, their respective Affiliates and any Third
Party, and shall be binding and conclusive upon each Additional Party.


(c) The Additional Parties may from time to time designate another Party hereto
as the Additional Party Representative in substitution for the then Additional
Party Representative, and upon written notice thereof to Licensee, such Party
shall be the Additional Party Representative for all purposes hereof.


SECTION 8.20.  Set Off.  Notwithstanding anything in this Agreement to the
contrary, the Parties hereby agree that each of the Parties shall have the right
to set off any amounts owed by it to any other Party pursuant to this Agreement
against any amounts otherwise concurrently due and payable to it pursuant to
this Agreement.

 
60

--------------------------------------------------------------------------------

 
SIGNATURE PAGES TO FOLLOW
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
61

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned Parties has caused this Agreement to
be signed by its signatories thereunto duly authorized as of the date first
written above.





 
BIOGEN SWISS MANUFACTURING GMBH
            By:    
 
 
/s/ Frederick Lawson       Name:  Frederick Lawson       Title:    Managing
Director          


 
 
/s/ Neil Sisak       Name:  Neil Sisak       Title:    Director          

 

 
BIOGEN INTERNATIONAL HOLDING LTD.
           
By: 
   
 
 
/s/ Sarah Demerling       Name:  Sarah Demerling       Title:    Director      
   

 
 
 
[Signature Page to Settlement and License Agreement]

--------------------------------------------------------------------------------

 
 

 
FORWARD PHARMA A/S
           
By: 
   
 
 
/s/ Florian Schönharting       Name:  Florian Schönharting       Title:   
Chairman of Board of Directors  

 
 
 
/s/ Grant Lawrence       Name:  Grant Lawrence       Title:    Member of Board
of Directors  

 
 
 
/s/ Karen Smith       Name:  Karen Smith       Title:    Member of Board of
Directors  

 
 
 
/s/ Jan van de Winkel       Name:  Jan van de Winkel       Title:    Member of
Board of Directors          

 
 
 
 
 
 
[Signature Page to Settlement and License Agreement]

--------------------------------------------------------------------------------

 

 
ADITECH PHARMA AG
                 
 
 
/s/ Michael Forer       Name:  Michael Forer       Title:    Director          

 

 
NB FP INVESTMENT SLP APS
           
 
   
 
 
/s/ Florian Schönharting       Name:  Florian Schönharting       Title:    CEO  
       

 

 
NB FP INVESTMENT GENERAL PARTNER APS
                 
 
 
/s/ Florian Schönharting       Name:  Florian Schönharting       Title:    CEO  
       

 

 
TECH GROWTH INVEST APS
                 
 
 
/s/ Florian Schönharting       Name:  Florian Schönharting       Title:    CEO  
       

 
 
 
[Signature Page to Settlement and License Agreement]

--------------------------------------------------------------------------------

 
APPENDIX I


Additional Parties
 

 
1.
Aditech Pharma AG
       
2.
NB FP Investment General Partner ApS
       
3.
NB FP Investment SLP ApS
       
4.
Tech Growth Invest ApS

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Appendix I to Settlement and License Agreement]
1